$105,000,000 SENIOR SECURED CREDIT FACILITIES
CREDIT AGREEMENT
dated as of August 4, 2011,
among
DEMAND MEDIA, INC.
as the Borrower,
SILICON VALLEY BANK,
as Administrative Agent, Documentation Agent, Issuing Lender and Swingline
Lender,
U.S. BANK, N.A.,
as Syndication Agent,
SILICON VALLEY BANK and U.S. BANK, N.A.,
as Joint Book Runners
and
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page

Section 1 DEFINITIONS    1
1.1    Defined Terms    1
1.2    Other Definitional Provisions    29
Section 2 AMOUNT AND TERMS OF COMMITMENTS    29
2.1    Revolving Commitments    29
2.2    Procedure for Revolving Loan Borrowing    30
2.3    Swingline Commitment    30
2.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans    31
2.5    Fees    32
2.6    Termination or Reduction of Revolving Commitments    33
2.7    Optional Prepayments    33
2.8    Conversion and Continuation Options    34
2.9    Limitations on Eurodollar Tranches    34
2.10    Interest Rates and Payment Dates    34
2.11    Computation of Interest and Fees    35
2.12    Inability to Determine Interest Rate    35
2.13    Pro Rata Treatment and Payments    36
2.14    Illegality; Requirements of Law    38
2.15    Taxes    40
2.16    Indemnity    44
2.17    Change of Lending Office    44
2.18    Substitution of Lenders    44
2.19    Defaulting Lenders    45
2.20    Notes    48
2.21    Increase in Commitments    48
Section 3 LETTERS OF CREDIT    50
3.1    L/C Commitment    50
3.2    Procedure for Issuance of Letters of Credit    51
3.3    Fees and Other Charges    51
3.4    L/C Participations    52
3.5    Reimbursement    53
3.6    Obligations Absolute    53
3.7    Letter of Credit Payments    54
3.8    Applications    54
3.9    Interim Interest    54
3.10    Cash Collateral    55
3.11    Additional Issuing Lenders    56
3.12    Resignation of the Issuing Lender    56
3.13    Applicability of ISP    56
Section 4 REPRESENTATIONS AND WARRANTIES    56
4.1    Financial Condition    56
4.2    No Change    57

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page

4.3    Existence; Compliance with Law    57
4.4    Power, Authorization; Enforceable Obligations    57
4.5    No Legal Bar    58
4.6    Litigation    58
4.7    No Default    58
4.8    Ownership of Property; Liens; Investments    58
4.9    Intellectual Property    58
4.10    Taxes    59
4.11    Federal Regulations    59
4.12    Labor Matters    59
4.13    ERISA    59
4.14    Investment Company Act; Other Regulations    60
4.15    Subsidiaries    60
4.16    Use of Proceeds    60
4.17    Environmental Matters    60
4.18    Accuracy of Information, etc.    61
4.19    Security Documents    61
4.20    Solvency    62
4.21    Regulation H    62
4.22    Designated Senior Indebtedness    62
4.23    Insurance    62
Section 5 CONDITIONS PRECEDENT    62
5.1    Conditions to Initial Extension of Credit    62
5.2    Conditions to Each Extension of Credit    66
Section 6 AFFIRMATIVE COVENANTS    66
6.1    Financial Statements    67
6.2    Certificates; Reports; Other Information    68
6.3    Payment of Obligations    69
6.4    Maintenance of Existence; Compliance    69
6.5    Maintenance of Property; Insurance    69
6.6    Inspection of Property; Books and Records; Discussions    69
6.7    Notices    69
6.8    Environmental Laws    70
6.9    Additional Collateral, etc.    70
6.10    Use of Proceeds    72
6.11    Designated Senior Indebtedness    72
6.12    Payment of Taxes and Claims    72
6.13    Further Assurances    73
Section 7 NEGATIVE COVENANTS    73
7.1    Financial Condition Covenants    73
7.2    Indebtedness    74
7.3    Liens    75
7.4    Fundamental Changes    77

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page

7.5    Disposition of Property    77
7.6    Restricted Payments    78
7.7    Investments    79
7.8    Reserved    81
7.9    Transactions with Affiliates    82
7.10    Sale Leaseback Transactions    82
7.11    Swap Agreements    82
7.12    Accounting Changes    82
7.13    Negative Pledge Clauses    82
7.14    Clauses Restricting Subsidiary Distributions    82
7.15    Lines of Business    83
7.16    Designation of other Indebtedness    83
7.17    Amendments to Organizational Agreements    83
7.18    Use of Proceeds    83
7.19    Subordinated Debt    84
Section 8 EVENTS OF DEFAULT    84
8.1    Events of Default    84
8.2    Remedies Upon Event of Default    86
8.3    Application of Funds    87
Section 9 THE ADMINISTRATIVE AGENT    88
9.1    Appointment and Authority    88
9.2    Delegation of Duties    89
9.3    Exculpatory Provisions    89
9.4    Reliance by Administrative Agent    90
9.5    Notice of Default    90
9.6    Non-Reliance on Administrative Agent and Other Lenders    91
9.7    Indemnification    91
9.8    Agent in Its Individual Capacity    92
9.9    Successor Administrative Agent    92
9.10    Collateral and Guaranty Matters    93
9.11    Proofs of Claim    93
Section 10 MISCELLANEOUS    94
10.1    Amendments and Waivers    94
10.2    Notices    96
10.3    No Waiver; Cumulative Remedies    97
10.4    Survival of Representations and Warranties    97
10.5    Payment of Expenses    98
10.6    Successors and Assigns; Participations and Assignments    99
10.7    Adjustments; Set-off    103
10.8    Payments Set Aside    104
10.9    Interest Rate Limitation    104
10.10    Counterparts    105
10.11    Severability    105

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page

10.12    Integration    105
10.13    GOVERNING LAW    105
10.14    Submission to Jurisdiction; Waivers    105
10.15    Acknowledgements    106
10.16    Releases of Guarantees and Liens    106
10.17    Confidentiality    107
10.18    Automatic Debits    107
10.19    Patriot Act    107





iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS



SCHEDULES
Schedule 1.1A:    Commitments
Schedule 1.1B:    Reserved
Schedule 1.1C:    Specified Investors
Schedule 1.1D:    Immaterial Subsidiaries
Schedule 4.4:    Governmental Approvals, Consents, Authorizations, Filings and
Notices
Schedule 4.5:    Requirements of Law
Schedule 4.6:    Litigation
Schedule 4.13:    ERISA Plans
Schedule 4.15:    Subsidiaries
Schedule 4.17:    Environmental Matters
Schedule 4.19(a):    Financing Statements and Other Filings
Schedule 7.2(d):    Existing Indebtedness
Schedule 7.3(f):    Existing Liens
Schedule 7.7:    Existing Investments


EXHIBITS
Exhibit A:    Form of Guarantee and Collateral Agreement
Exhibit B:    Form of Compliance Certificate
Exhibit C:    Form of Secretary’s Certificate
Exhibit D:    Reserved
Exhibit E:    Form of Assignment and Assumption
Exhibit F:    Form of Tax Certificate
Exhibit G:    Reserved
Exhibit H-1:    Form of Revolving Loan Note
Exhibit H-2:    Form of Swingline Loan Note
Exhibit I:    Reserved
Exhibit J:    Form of Collateral Information Certificate
Exhibit K:    Form of Notice of Borrowing
Exhibit L:    Form of Notice of Conversion/Continuation    



--------------------------------------------------------------------------------

CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of August 4, 2011, is entered
into by and among DEMAND MEDIA, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK, as the Documentation Agent, Issuing Lender and the
Swingline Lender (“SVB”), U.S. BANK, N.A., as Syndication Agent, SILICON VALLEY
BANK and U.S. BANK, N.A., as Joint Book Runners and SILICON VALLEY BANK, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
WITNESSETH:
WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for capital expenditures, Permitted Acquisitions and
general corporate purposes including Restricted Payments;
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, consisting of a revolving loan facility in an aggregate principal
amount of up to $105,000,000 and a letter of credit facility in the aggregate
availability amount of $25,000,000 (as a sublimit of the revolving loan
facility); and
WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien on substantially all of its respective assets; and
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of its assets.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1
DEFINITIONS
1.1Defined Terms. As used in this Agreement (including the recitals hereof), the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.


“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
“Affected Lender”: as defined in Section 2.18.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled

--------------------------------------------------------------------------------

by, or is under common control with, such Person. For purposes of determining
the “Affiliates” of any Person other than a Loan Party, “control” of a Person
means the power, directly or indirectly, either to (a) vote 10% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Margin”: from time to time, the following percentages per annum,
based upon the Consolidated Net Senior Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.2(b):


Pricing
Level
Consolidated Net Senior Leverage Ratio
Commitment Fee
Applicable Margin
Letter of Credit Fee
LIBOR
Base Rate
I
<0.5:1.0
20%
125%
25%
125%
II
≥ 0.5:1.0 but< 1.0:1.0
25%
150%
50%
150%
III
≥ 1.0:1.0 but
< 1.5:1.0
30%
175%
75%
175%
IV
≥ 1.5:1.0 but
< 2.0:1.0
35%
200%
100%
200%
V
≥ 2.0:1.0 but
< 2.5:1.0
40%
225%
125%
225%
VI
≥ 2.5:1.0
45%
250%
150%
250%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be the rates corresponding to Pricing Level I in the foregoing
table, (b) if the Borrower fails to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section 6.2(b),
by the respective date required thereunder after the end of any related fiscal
quarter, the Applicable Margin shall be the rates corresponding to Pricing Level
VI in the foregoing table until such financial statements and Compliance
Certificate are delivered, and (c) no reduction to the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties

--------------------------------------------------------------------------------

or for any other reason, Administrative Agent, in consultation with the
Borrower, determines that (x) the Consolidated Net Senior Leverage Ratio as
calculated by Borrower as of any applicable date was inaccurate and (y) a proper
calculation of the Consolidated Net Senior Leverage Ratio would have resulted in
different pricing for any period, then (i) if the proper calculation of the
Consolidated Net Senior Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to Administrative Agent, for the benefit of the applicable Lenders, promptly
on demand by Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Net Senior Leverage Ratio would have resulted in
lower pricing for such period, neither Administrative Agent nor any Lender shall
have any obligation to repay any interest or fees to the Borrower; provided that
this provision shall not survive the earlier of the Revolving Termination Date
and the date on which all Revolving Commitments are terminated pursuant to
Section 2.6.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Available Revolving Commitment”: at any time, an amount equal to (a) the
aggregate Revolving Commitments of all Lenders in effect at such time, minus
(b) the aggregate undrawn amount of all outstanding Letters of Credit at such
time, minus (c) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time;
minus (e) the aggregate principal balance of any Swingline Loans outstanding at
such time; provided that for purposes of calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.5(b), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“BBA LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in

--------------------------------------------------------------------------------

the State of California are authorized or required by law to close; provided
that with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurodollar Loans, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market and if any determination of a “Business Day” shall relate to an FX
Forward Contract, the term “Business Day” shall mean a day on which dealings are
carried on in the country of settlement of the foreign (i.e., non-Dollar)
currency.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Lender (as applicable) and the Lenders, as collateral for L/C Exposure or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Issuing Lender shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (i) the Administrative Agent and,
(ii) as applicable, the Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of nine months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A‑1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition or of a recognized securities dealer having capital and
surplus in excess of $250,000,000, with respect to securities issued or fully
guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition;
(h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended and (ii) are
rated AAA by S&P and Aaa by Moody’s or (i) equivalents to the foregoing
investment in any foreign jurisdiction in which the Borrower or its Subsidiaries
conduct business.
“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement,

--------------------------------------------------------------------------------

is a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash
Management Agreement.
“Cash Management Services”: cash management and other services provided to the
Loan Parties by a Cash Management Bank which may include merchant services,
direct deposit of payroll, business credit card, and check cashing services
identified in such Cash Management Bank’s various cash management services or
other similar agreements (each, a “Cash Management Agreement”).
“Casualty Event”: any material damage to or any destruction of, or any
condemnation or other taking by any Governmental Authority of any material
property of the Loan Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: the occurrence of any of the following events or series of
events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and the
Persons listed on Schedule 1.1C and their Affiliates) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of a majority of the equity securities
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
(b)    during any period of 18 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit J.
“Collateral-Related Expenses”: all reasonable and documented costs and expenses
of the

--------------------------------------------------------------------------------

Administrative Agent paid or incurred in connection with any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
reasonable and documented costs, expenses and liabilities and advances made or
incurred by the Administrative Agent in connection therewith (including as
described in Section 6.6 of the Guarantee and Collateral Agreement), and all
amounts for which the Administrative Agent is entitled to indemnification under
the Security Documents and all advances made by the Administrative Agent under
the Security Documents for the account of any Loan Party.
“Commitment”: as to any Lender, its Revolving Commitment.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its Subsidiaries on a consolidated basis, all capital expenditures,
as determined in accordance with GAAP; provided, however, that Consolidated
Capital Expenditures shall not include (a) expenditures made with proceeds of
any Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) Permitted Acquisitions, (c) Permitted Media
Content/Domain Name Acquisitions, or (d) Pre-Closing Acquisitions.
“Consolidated EBITDA”: for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum, without duplication, of the
amounts for such period of (i) Consolidated Net Income, plus (ii) the following
to the extent deducted in the calculation of Consolidated Net Income: (a)
Consolidated Interest Expense for such period, plus (b) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, plus (c) depreciation and amortization expense for
such period, plus (d) expenses incurred in connection with the closing and
initial funding of the Loan Documents, plus (e) non-cash deferred compensation
expenses, (f) expenses associated with the early extinguishment of Indebtedness,
plus (g) any non-cash losses from sales of Property, other than from sales in
the ordinary course of business, plus (h) any non-cash impairment loss of
goodwill or other intangibles required to be taken pursuant to GAAP, plus (i)
any non-cash expense recorded with respect to stock-options or other
equity-based compensation, plus (j) application fees and costs related to
top-level domain name investments permitted hereunder, plus (k) one time,
non-recurring charges, costs and expenses incurred in connection with a
Permitted Acquisition, a Permitted Media Content/Domain Name Acquisition and/or
a Pre-Closing Acquisition (whether or not consummated) during such period, plus
(l) expenses related to one time, non-recurring cost savings, including those
related to head count reduction and transition expenses in connection with a
Permitted Acquisition, a Permitted Media Content/Domain Name Acquisition
(whether or not consummated) and/or a Pre-Closing Acquisition during such
period, plus (m) any losses during such period related to foreign currency
exchanges, conversions and/or contracts, plus (n) any non-recurring or other
unusual item of loss or expense, provided that the total aggregate amount
added-back to Consolidated Net Income pursuant to clauses (k), (l), (m) and (n)
for any four quarter period shall not exceed $7,500,000, plus (o) any
extraordinary loss in accordance with GAAP and (p) any other non-cash charges or
expenses for such period that do not represent a cash item in such period or any
future period minus (ii) any gains during such period related to foreign
currency contracts, all as determined in accordance with GAAP. Consolidated
EBITDA shall be calculated on a pro forma basis with respect to any period for
which a Permitted Acquisition, a Permitted Media Content/Domain Name Acquisition
or a Pre-Closing Acquisition has occurred.
“Consolidated Fixed Charge Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements, less
Consolidated Capital Expenditures to (b) Consolidated Interest

--------------------------------------------------------------------------------

Expense for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements minus consolidated interest
income for such period, plus taxes paid in cash during the period, and plus
dividends paid in cash during the period.
“Consolidated Fixed Charges”: with respect to the Borrower and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period, plus (b) scheduled payments made during those fiscal quarters of
the Borrower ending during the fiscal year in which the determination date
occurs on account of principal of Indebtedness of the Borrower and its
consolidated Subsidiaries.
“Consolidated Funded Indebtedness”: as of any date of determination, for the
Borrower and its consolidated Subsidiaries, the sum (without duplication) of
(a) all Indebtedness of such Persons for borrowed money as at such date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness whether or not required to be paid within one year from
the date of its creation, plus (b) Indebtedness of such Persons in respect of
the Loans.
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Senior Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (other than any Permitted
Subordinated Indebtedness) as of such date, minus the aggregate value of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries in
excess of $10,000,000 (not to exceed $60,000,000 in the aggregate) to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements.
“Consolidated Net Total Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (including any Permitted
Subordinated Indebtedness) as of such date minus the aggregate value of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries in
excess of $10,000,000 (not to exceed $60,000,000 in the aggregate), to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.19(b), any Lender that, as determined
by the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans (including Swingline
Loans) or participations in respect of Letters of Credit, within three Business
Days of

--------------------------------------------------------------------------------

the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied), (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, unless such writing
or public statement relates to such Lenders’ obligation to fund a Loan hereunder
and indicates that such position is based on such Lender’s determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan cannot be satisfied, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such request shall only have been
made after all conditions precedent to funding have been satisfied, provided
further, that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Default Rate”: as defined in Section 2.10(c).
“Deposit Account Control Agreement”: a Deposit Account Control Agreement among
the Borrower, the Administrative Agent and the applicable depository
institution.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: (a) any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States other than a U.S. domestic
entity that has no significant assets other than equity interests in controlled
foreign corporations within the meaning of Section 957 of the Code and with
respect to which the Borrower is a “United States shareholder,” within the
meaning of Section 951(b) of the Code and (b) any Subsidiary that is treated as
a disregarded entity under Treasury Regulations Section 301.7701-3 of a
Subsidiary described in clause (a).
“Eligible Assignee”: any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership

--------------------------------------------------------------------------------

or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b)  the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is required to be reported to the PBGC pursuant to
Section 4043(b)(3); (c)  a withdrawal by any Loan Party or any ERISA Affiliate
thereof from a Pension Plan during any plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or the termination of any
Pension Plan resulting in liability on any Loan Party or any ERISA Affiliate
thereof under Sections 4063 or 4064 of ERISA respectively; (d)  the withdrawal
of any Loan Party or any ERISA Affiliate thereof in a complete or partial
withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability to any Loan Party
therefor, or the receipt by any Loan Party or any ERISA Affiliate thereof of
notice from any Multiemployer Plan that it is in “reorganization” or
“insolvency” pursuant to Section 4241 or 4245 of ERISA respectively; (e)  the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f) 
the imposition of liability on any Loan Party or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g)  the failure by any Loan Party or any ERISA
Affiliate thereof to make any required contribution to a Plan, or the failure to
meet the minimum funding standard of Section 412 of the Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (h)  the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered to
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (i) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j)  the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon any Loan Party or any
ERISA Affiliate thereof; (k)  an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l)  receipt from the
IRS of notice of the failure of any Qualified Plan to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (m)  the imposition of any lien (or the
fulfillment of the conditions for the

--------------------------------------------------------------------------------

imposition of any lien) on any of the assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the rate per annum equal to the British Bankers’ Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
reasonable source as determined by the Administrative Agent from time to time)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Reuters or any successor thereto or any
other service selected by the Administrative Agent which has been nominated by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying BBA LIBOR. In the event that the Administrative Agent
determines that BBA LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period.
“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
 
 
 
1.00 – Eurocurrency Reserve Requirements
 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for

--------------------------------------------------------------------------------

the giving of notice, the lapse of time, or both, has been satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
“Excluded Taxes”: as defined in Section 2.15(a).
“Existing Agent”: Bank of America, N.A., in its capacity as “Administrative
Agent” for the “Lenders” party to the Existing Credit Facility.
“Existing Credit Facility”: that certain Credit Agreement, dated as of May 25,
2007, among the Borrower, certain subsidiaries of the Borrower, as guarantors,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, RBC Capital Markets, as Syndication Agent and the other lenders party
thereto.
“Facility”: each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“Fee Letter”: the letter agreement dated June 27, 2011, between the Borrower and
the Administrative Agent.
“First Tier Foreign Subsidiary”: at any date of determination, each Foreign
Subsidiary in which any one or more of (a) the Borrower, (b) a U.S. domestic
entity that is a Subsidiary that has no significant assets other than equity
interests in controlled foreign corporations within the meaning of Section 957
of the Code and with respect to which a Borrower is a “United States
shareholder,” within the meaning of Section 951(b) of the Code or (c) any
Domestic Subsidiary of the Borrower owns directly more than 50%, in the
aggregate, of the Voting Stock of such Foreign Subsidiary.
“Foreign Pledge Agreements”: those security documents evidencing the pledge of
not less than 65% of the voting securities of each Material First-Tier Foreign
Subsidiary.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fronting Exposure”: at any time there is a Defaulting Lender, such Defaulting
Lender’s L/C Percentage of the outstanding L/C Exposure other than L/C Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. The Borrower
and the Administrative Agent further agree that the Administrative Agent and the
Lenders shall not charge the Borrower any amendment, negotiation or other fee in
connection with such negotiations or amendment. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Borrower and its Subsidiaries,
excluding any Immaterial Subsidiary.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation

--------------------------------------------------------------------------------

is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Guarantors”: a collective reference to each Material Domestic Subsidiary of the
Borrower which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement.
“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party on Schedule 1.1D on the Closing
Date or thereafter and which as of such date holds assets representing 5% or
less of the Borrower’s consolidated total assets as of such date (determined in
accordance with GAAP), and which has generated less than 5% of the Borrower’s
consolidated total revenues determined in accordance with GAAP for the four
fiscal quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Closing Date pursuant to
Section 6.1(b); provided that all Subsidiaries that are individually “Immaterial
Subsidiaries” shall not have aggregate consolidated total assets that would
represent 10% or more of the Borrower’s consolidated total assets as of such
date or have generated 10% or more of the Borrower’s consolidated total revenues
for such four fiscal quarter period, in each case determined in accordance with
GAAP.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to

--------------------------------------------------------------------------------

intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, Trademark Licenses (in each case as defined in the
Guarantee and Collateral Agreement), technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Intellectual Property Security Agreement”: each intellectual property security
agreement and supplement thereto delivered pursuant to Section 6.9, in each case
as amended, restated, supplemented or otherwise modified from time to time.
“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such date is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than
11:00 A.M., Pacific time, on the date that is three (3) Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
the Borrower may not select an Interest Period under a particular Facility that
would extend beyond the Revolving Termination Date;
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the

--------------------------------------------------------------------------------

same, including all supplies and embedded software.
“Investments”: as defined in Section 7.7.
“Involuntary Disposition”: any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.
“Irish Law Share Charge”: the security over share deed dated on or about the
date of this Agreement, entered into between the Administrative Agent and the
Borrower in respect of the Borrower’s shares in Demand Media International
Holdings Limited.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender that
may become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate L/C Commitments shall not exceed the Total L/C
Commitments at any time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.

--------------------------------------------------------------------------------

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.21.
“L/C-Related Documents”: collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for the amendment of any Letter of
Credit) submitted by the Borrower to the Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Issuing Lender.
“Letter of Credit”: as defined in Section 3.1(a).
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower and its
Subsidiaries, and (b) the Available Revolving Commitment at such time.
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Collateral Information Certificate, the Post-Closing Agreement, each
L/C-Related Document, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any material Loan
Document, or of the ability of the Borrower and the Guarantors, taken as a
whole, to perform their respective payment obligations under any Loan Document
to which any of the foregoing is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any material Loan Document to which it is a party.
“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.
“Material First-Tier Foreign Subsidiary”: any Material Foreign Subsidiary which
is also a First

--------------------------------------------------------------------------------

Tier Foreign Subsidiary.
“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.
“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Maximum Foreign Investment Amount”: as defined in Section 7.7(j).
“Minority Lender”: as defined in Section 10.1(b).
“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.
“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.9(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has been obligated to make during the
preceding five plan years, contributions.
“Non-Excluded Taxes”: as defined in Section 2.15(a).
“Non-U.S. Lender”: as defined in Section 2.15(d).
“Note”: a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit K.
“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower and any other Loan Party to the Administrative Agent or to any Lender
or any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Cash Management Agreements,
the Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection

--------------------------------------------------------------------------------

herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower or any
Guarantor pursuant hereto) or otherwise.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, recordation, filing or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“Payoff Letter”: a letter, dated as of a date prior to the Closing Date and
executed by each of the Existing Agent and the Borrower to the effect that upon
receipt by the Existing Agent of the “payoff amount” (however designated)
referenced therein, (a) the obligations of the Group Members under the Existing
Credit Facility shall be satisfied in full and the commitments of the lenders to
make new advances under the Existing Credit Facility are terminated, (b) the
Liens held by the Existing Agent for the benefit of the lenders under the
Existing Credit Facility shall terminate without any further action, and (c) the
Borrower and the Administrative Agent (and their respective counsel and such
counsels’ agents) shall be entitled to file UCC-3 amendment statements, USPTO
releases, USCRO releases and any other releases reasonably necessary to further
evidence the termination of such Liens.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an “employee benefit plan” (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is maintained or sponsored by any Loan
Party or any ERISA Affiliate thereof contributes, has an obligation or has had
during the past five plan years an obligation to contribute, and (b) that is or
was subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA.
“Permitted Media Content/Domain Name Acquisition”: as defined in Section 7.7(l).
“Permitted Acquisition”: as defined in Section 7.7(k).
“Permitted Subordinated Indebtedness”: unsecured Indebtedness of the Borrower or
a Guarantor that (a) is expressly subordinated in right of payment to the
Obligations under this Agreement and on terms that (1) a financial officer of
the Borrower certifies are no less favorable, in the aggregate, to the Lenders
than the subordination provisions contained in a customary public or “Rule 144A”
issuance of non-investment grade subordinated notes or (2) are deemed reasonably
customary by the Administrative Agent at the time of incurrence, (b) has a
maturity not earlier than the date that is one year after the Revolving
Termination Date, (c) does not require any repayments of principal earlier than
the date that is one year after the Revolving Termination Date (other than
customary offers to repurchase upon a change of control, asset sale or Casualty
Event and customary acceleration rights after an event of default), (d) does not
restrict the incurrence of the Loans (including any incremental facility up to
$75,000,000 (unless otherwise agreed by the Administrative Agent)) and (e) is
not guaranteed by any Person that is not a Guarantor and is guaranteed only on a
basis expressly subordinated (on terms that, when taken as a whole, are deemed
reasonably customary by the

--------------------------------------------------------------------------------

Administrative Agent at the time of incurrence) in right of payment to the
Obligations hereunder.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: (a)  an “employee benefit plan” (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan or Pension Plan which is currently maintained or
sponsored by any Loan Party or any Subsidiary thereof or to which any Loan Party
or any Subsidiary thereof is obligated to make, contributions, or (b) a Pension
Plan.
“Post-Closing Agreement”: that certain post-closing letter agreement dated as of
the date hereof between the Borrower and Administrative Agent.
“Pre-Closing Acquisition”: any Investment consisting of the purchase of media
content, domain names and/or domain name portfolios or any acquisition that
would have constituted a Permitted Acquisition or Permitted Media Content/Domain
Name Acquisition by any Group Member or any Subsidiary that occurred prior to
the Closing Date.
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
“Pro Forma Basis”: with respect to any calculation or determination for the
Borrower for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”):
(a)    pro forma effect will be given to any Indebtedness incurred by the
Borrower or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
(b)    pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;
(c)    Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period;
(d)    pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by the Borrower and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued

--------------------------------------------------------------------------------

operations but, in the case of Consolidated Fixed Charges, only to the extent
that the obligations giving rise to Consolidated Fixed Charges will not be
obligations of the Borrower or any of its Subsidiaries following the
Determination Date; in each case of clauses (A) and (B), that have occurred
since the beginning of the applicable period and before the Determination Date
as if such events had occurred, and, in the case of any disposition, the
proceeds thereof applied, on the first day of such period. To the extent that
pro forma effect is to be given to an acquisition or disposition of a company,
division or line of business, the pro forma calculation (which may include, for
the avoidance of doubt, pro forma cost savings attributable to such acquisition
or disposition (i) that occurred during the most recent four-quarter reference
period or subsequent to the four-quarter reference period and on or prior to the
Determination Date and calculated in accordance with Regulation S-X under the
Securities Act of 1933 or (ii) that the Borrower reasonably determines are
probable based upon identifiable actions to be taken within 12 months of the
date of the relevant acquisition or disposition (as applicable)) will be
calculated in good faith by a responsible financial or accounting officer of the
Borrower based upon the most recent four full fiscal quarters for which the
relevant financial information is available.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Qualified Plan”: any Plan  that is intended to be tax qualified under
Section 401(a) of the Code.
“Refunded Swingline Loans”: as defined in Section 2.4(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Replacement Lender”: as defined in Section 2.18.
“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
outstanding Revolving Commitments, then at least two Lenders who hold more than
50% of the sum of the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (b), the Revolving
Commitments of, and the portion of the Revolving Loans and participations in L/C
Exposure and Swingline Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, chief accounting officer, treasurer, secretary,
assistant secretary, controller or comptroller of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, chief
accounting officer, vice

--------------------------------------------------------------------------------

president of accounting or finance, treasurer, controller or comptroller of the
Borrower.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder). The
original amount of the Total Revolving Commitments is $105,000,000. The L/C
Commitment is a sublimit of the Total Revolving Commitments.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s L/C Percentage of
the aggregate undrawn amount of all outstanding Letters of Credit at such time,
(c) such Lender’s L/C Percentage of the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time, and (d) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Lender Pro Rata Share”: as to any Revolving Lender at any time, such
Revolving Lender’s Revolving Percentage multiplied by the aggregate amount of
outstanding Swingline Loans, undrawn Letters of Credit, and L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans, as
applicable.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loan Register”: as defined in Section 10.6(b)(v).
“Revolving Loans”: as defined in Section 2.1(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall

--------------------------------------------------------------------------------

be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: the five year anniversary of the Closing Date.
“Risk-Based Capital Guidelines”: (i) the risk-based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
“S&P”: Standard & Poor’s Ratings Services and any successor thereto.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender), any
Cash Management Bank, and any Qualified Counterparties.
“Securities Account Control Agreement”: a Securities Account Control Agreement
among the Borrower, the Administrative Agent and a securities intermediary.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, the
Deposit Account Control Agreements, the Securities Account Control Agreements,
the Foreign Pledge Agreements, including the Irish Law Share Charge, and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the Obligations of any
Loan Party under any Loan Document and all financing statements, fixture
filings, patent, trademark and copyright filings, assignments, acknowledgments
and other filings, documents and agreements made or delivered pursuant thereto.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature in the ordinary course. For purposes of
this definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. In computing the amount of contingent liabilities

--------------------------------------------------------------------------------

at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Swap Agreement”: any Swap Agreement entered into by any Group Member
and any Qualified Counterparty in respect of interest rates to the extent
permitted under Section 7.11.
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by the Borrower or any Subsidiary and evidencing Permitted
Subordinated Indebtedness, and any renewals, modifications, or amendments
thereof which are not prohibited by this Agreement or are approved in writing by
the Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf the
Borrower or its Subsidiaries as support for, among other things, their contracts
with customers, whether such indebtedness is owing directly or indirectly by the
Borrower or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.3.
“Swingline Participation Amount”: as defined in Section 2.4(c).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

--------------------------------------------------------------------------------

“Tax Return”: any report, filing, return, information return, document,
election, including amendments to any of the foregoing, filed or furnished or
required to be filed or furnished with respect to Taxes.
“Taxes”: as defined in Section 2.15(a).
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.6 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$25,000,000.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Transferee”: any Eligible Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved (to the extent
required) by the board of directors (or other legally recognized governing body)
of the Person to be acquired; except that with respect to any acquisition of a
non-U.S. Person, an otherwise friendly acquisition shall not be deemed to be
unfriendly if it is not customary in such jurisdiction to obtain such approval
prior to the first public announcement of an offer relating to a friendly
acquisition.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
“United States”: the United States of America.
“USCRO”: the US Copyright Office.
“USPTO”: the US Patent and Trademark Office.
“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of the Borrower or one of the other Loan Parties.







--------------------------------------------------------------------------------

1.2    Other Definitional Provisions


(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
(c)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)The use of the defined term “Administrative Agent”, “agent”, “Agent”,
“collateral agent”, “Documentation Agent”, “Syndication Agent” and similar terms
in any Loan Document are used for title purposes only and shall not imply any
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document other than as expressly set forth therein.


SECTION 2
AMOUNT AND TERMS OF COMMITMENTS


2.1Revolving Commitments


(a)Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Revolving Lender’s Pro Rata Share, does
not exceed the amount of such Lender’s Revolving Commitment. In addition, such
aggregate obligations shall not at any time exceed the Total Revolving
Commitments at such time and Total Revolving Extensions of Credit shall at no
time exceed Total Revolving Commitments. During the Revolving Commitment Period
the Borrower may use the Revolving Commitments by borrowing, repaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.8.
(b)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
2.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 11:00 A.M., Pacific time, (a) three Business Days prior to

--------------------------------------------------------------------------------

the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
Business Day prior to the requested Borrowing Date, in the case of ABR Loans (in
each case, with originals to follow within 3 Business Days)) (provided that any
such Notice of Borrowing of ABR Loans under the Revolving Facility to finance
payments under Section 3.5(a) may be given not later than 11:00 A.M., Pacific
time, on the date of the proposed borrowing), in each such case specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) in the case of Eurodollar Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest Period
therefor, and (iv) instructions for remittance of the proceeds of the applicable
Loans to be borrowed. Each borrowing under the Revolving Commitments shall be in
an amount equal to in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount; provided that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.4. Upon receipt of any such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent or, if so specified in such
written notice from Borrower, the Administrative Agent shall wire transfer a
portion of such aggregate amounts to the Existing Agent (for application against
amounts then outstanding under the Existing Credit Facility), in accordance with
the wire instructions specified for such purpose by Borrower.


2.3    Swingline Commitments Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only. The Borrower shall repay to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the Revolving
Termination Date.


2.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans


a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan. Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
Swingline

--------------------------------------------------------------------------------

Loans, the Swingline Lender shall make available to the Borrower an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.4(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.
b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 11:00 A.M., Pacific time, one Business Day after the date of such
notice. The proceeds of such Revolving Loan shall be immediately made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
to immediately pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.
c)If prior to the time that the Borrower has repaid the Swingline Loans pursuant
to Section 2.4(a) or a Revolving Loan has been made pursuant to Section 2.4(b),
one of the events described in Section 8.1(f) shall have occurred or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.4(b) or on the date requested by
the Swingline Lender (with at least one Business Day’s notice to the Revolving
Lenders), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.
d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
e)Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other

--------------------------------------------------------------------------------

circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
Fees


2.5    Fees
(a)Fees. On or prior to the Closing Date, the Borrower agrees to pay to the
Administrative Agent the fees set forth in the Fee Letter.
(b)Commitment Fee. As additional compensation for the Revolving Commitment, the
Borrower shall pay the Administrative Agent for the account of the Lenders, a
fee for the Borrower’s non‑use of available funds in an amount equal to the
Applicable Margin multiplied by the average for the period of the daily closing
balance of Available Revolving Commitments. Such commitment fee shall be payable
quarterly in arrears commencing on the last Business Day of the first calendar
quarter following the Closing Date.
(c)Fees Nonrefundable. All fees payable under this Section 2.5 shall be fully
earned on the date paid and nonrefundable.


2.6    Termination or Reduction of Revolving Commitment
(a)The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate or, from time to time, reduce
the unutilized portion of the Revolving Commitments; provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect;
provided further, if in connection with any such reduction or termination of the
Revolving Commitments a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.16. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the L/C Commitments or, from time to time, to reduce the amount of the
L/C Commitments; provided that no such termination or reduction of L/C
Commitments shall be permitted if, after giving effect thereto, the Total L/C
Commitments shall be reduced to an amount that would result in the aggregate L/C
Exposure exceeding the Total L/C Commitments (as so reduced). Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple thereof, and
shall reduce permanently the L/C Commitments then in effect.
(b)Upon notification from Borrower to the Administrative Agent that it shall
cease to be subject to the reporting requirements of the Exchange Act, which
notice shall be provided to the Administrative Agent at least ten Business Days’
prior to the consummation of such action by the Borrower, any Lender may
terminate its Revolving Commitment within seven Business Days of receipt of such
notice by the Administrative Agent; provided that if Required Lenders elect to
terminate their respective Revolving Commitments, all Revolving Commitments
shall be terminated.


2.7    Optional Prepayments
(a)Prepayments Generally. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment;

--------------------------------------------------------------------------------

provided that if a Eurodollar Loan is prepaid on any day other than the last day
of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.16; provided further that if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing, such notice of prepayment may be revoked if the financing is not
consummated. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Revolving Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.


2.8    Conversion and Continuation Options
(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 11:00 A.M., Pacific time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice in a Notice of Conversion/Continuation of such election
no later than 11:00 A.M., Pacific time, on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor); provided that no ABR Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.
(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice in a Notice of Conversion/Continuation to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing; provided further that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period; provided however, that if the
Borrower so notifies the Administrative Agent, if no Event of Default has
occurred and is continuing, Eurodollar Loans may be continued automatically at
the end of any Interest Period for successive one month Interest Periods. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.


2.9    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.
2.10    Interest Rates and Payment Dates
(c)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such Interest

--------------------------------------------------------------------------------

Period plus (ii) the Applicable Margin.
(d)Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.
(e)All overdue amounts payable hereunder shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”).
(f)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.10(c) shall be payable from time to
time on demand.


2.11    Computation of Interest and Fees
(g)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(h)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).


2.12    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter. Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes. Thereafter, (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.
2.13    Pro Rata Treatment and Payments
(a)Each borrowing by the Borrower from the Lenders hereunder, each payment by
the

--------------------------------------------------------------------------------

Borrower on account of any commitment fee and any reduction of the Commitments
shall be made pro rata according to the respective L/C Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.
(b)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(c)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 11:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
Revolving Loan Funding Office, in Dollars and in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. Any payment received by the
Administrative Agent after 11:00 A.M. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
(d)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. If such Lender’s share
of such borrowing is not made available to the Administrative Agent by such
Lender within three Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans under the relevant Facility, on demand,
from the Borrower.
(e)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of Administrative Agent or any Lender against the
Borrower.
(f)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable

--------------------------------------------------------------------------------

extension of credit set forth in Section 5.1 or Section 5.2 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(g)All obligations of the Lenders hereunder, including without limitation,
obligations to (i)  make Revolving Loans, (ii) to fund its participations in L/C
Disbursements in accordance with its respective L/C Percentage, (iii) to fund
its respective Swingline Participation Amount of any Swingline Loan, and (v) to
make payments pursuant to Section 9.7, as applicable, are several and not joint.
The failure of any Lender to make any such Loan, to fund any such participation
or to make any such payment under Section 9.7 on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 9.7.
(h)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(i)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(j)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or its participation in the L/C
Exposure, as applicable (other than pursuant to a provision hereof providing for
non-pro rata treatment), in excess of its Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
Business Days of such receipt purchase (for cash at face value) from the other
Revolving Lenders or L/C Lenders, as applicable (through the Administrative
Agent), without recourse, such participations in the Revolving Loans made by
them and/or participations in the L/C Exposure held by them, as applicable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them in accordance with their respective Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest. The Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.13(j) may exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. No documentation other than notices and the like referred
to in this Section 2.13(j) shall be required to implement the terms of this
Section 2.13(j). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.13(j) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase. The provisions of this Section 2.13(j) shall not be construed to apply
to (i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (ii) the
application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
(k)Notwithstanding anything to the contrary in this Agreement, the
Administrative

--------------------------------------------------------------------------------

Agent may, in its discretion at any time or from time to time, without the
Borrower’s request and even if the conditions set forth in Section 5.2 would not
be satisfied, make a Revolving Loan in an amount equal to the portion of the
Obligations constituting overdue interest and fees and Swingline Loans from time
to time due and payable to itself, any Revolving Lender, the Swingline Lender or
the Issuing Lender, and apply the proceeds of any such Revolving Loan to those
Obligations; provided that after giving effect to any such Revolving Loan, the
aggregate outstanding Revolving Loans will not exceed the Total Revolving
Commitments then in effect.


2.14    Illegality; Requirements of Law
(a)Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Eurodollar Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
(b)Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:
i.shall subject any Lender to any additional Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.15 and
changes in the rate of tax on the overall net income of such Lender);
ii.shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
iii.shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.


(c)If any Lender shall have determined that the adoption of or any change in the
Risk-

--------------------------------------------------------------------------------

Based Capital Guidelines or any Requirement of Law regarding capital adequacy or
in the interpretation or application thereof or the compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(d)For purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement.
(e)For purposes of this Agreement, all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect and been adopted after the date of
this Agreement.
(f)A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), (d) or (e) of this Section submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section 2.14, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.14 for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
arising pursuant to this Section 2.14 shall survive the termination of the
Commitments, the termination of this Agreement, the repayment of all Obligations
and the resignation of the Administrative Agent.


2.15    Taxes
(a)All payments made by the Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, including any interest,
additions to Tax or penalties applicable thereto (“Taxes”) excluding (i) net
income taxes, franchise taxes (imposed in lieu of net income taxes) and branch
profits taxes (or other similar taxes) imposed on the Administrative Agent or
any Lender by the jurisdiction under which the Administrative Agent or such
Lender is organized, has its principal office or its applicable lending office,
or has a present or former connection with (other than any such connection
arising solely from the Administrative Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), and (ii) any withholding tax that is
imposed on amounts payable to a Lender (A) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d), (e), (f) or
(h) of this Section or (B) that are United States withholding taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to Non-Excluded Taxes (as
defined below) pursuant to this paragraph (all such excluded taxes, “Excluded
Taxes”). If any such non-Excluded Taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded

--------------------------------------------------------------------------------

Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement (so that
after making such deductions and withholdings (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15, the
Administrative Agent or Lender receives an amount equal to the sum it would have
received had no such deductions been made).
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure; provided, the Borrower shall have no obligation to make payments
hereunder to such Lender or Administrative Agent with respect to Non-Excluded
Taxes to the extent such Non-Excluded Taxes are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.
(d)Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two or
more (as Borrower or Administrative Agent shall reasonably request) original
copies of whichever of the following is applicable: (i) IRS Form W-8BEN, Form
W-8IMY or Form W-8ECI, or any subsequent version or successor thereto, (ii) in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit F and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, or (iii)
any other applicable document prescribed by the IRS, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent. In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.
(e)Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two or more (as Borrower or Administrative Agent shall reasonably request)
original copies of IRS Form W-9, properly completed and duly executed by such
U.S. Lender certifying that such Lender is exempt from U.S. federal backup
withholding tax. Such form shall be delivered by such Lender on or before the
date it becomes a party to this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent).

--------------------------------------------------------------------------------

(f)Without limiting the foregoing, a Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.
(g)If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.15 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will any Administrative Agent or Lender be required
to pay any amount to a Borrower pursuant to this paragraph (g) the payment of
which would place the Administrative Agent or Lender in a less favorable net
after-Tax position than such Administrative Agent or Lender would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(h)Each Lender acknowledges and agrees that certain payments made under this
Agreement after December 31, 2012, as to extensions of credit made after
March 18, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under FATCA.
Each Lender agrees to undertake commercially reasonable actions to cooperate
with the Administrative Agent and the Borrower in establishing that it is in
compliance with such requirements and agrees to deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent to timely comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Each Lender hereby authorizes the Administrative
Agent and the Borrower to withhold any and all amounts due under Section 1471 or
1472 of the Code as in effect on the later of the date of this Agreement and the
date such Lender becomes a party to this Agreement from amounts payable to such
Lender under this Agreement after December 31, 2012. Nothing in this Agreement
shall be interpreted to require any Lender to violate any law or regulation
applicable to such Lender in any jurisdiction in which such Lender is formed,
managed and controlled or doing business. Notwithstanding any other provision in
this Agreement, the Borrower shall not be required to make payments hereunder
free and clear of withholding or deduction of those taxes imposed by FATCA, or
to provide a gross-up or indemnity to such Lender for any such

--------------------------------------------------------------------------------

FATCA withholding or deduction, if such Lender fails to establish an exemption
from withholding under FATCA.
(i)The Loan Parties hereby jointly and severally indemnify and agree to hold the
Lenders and the Administrative Agent harmless from and against Non-Excluded
Taxes or Other Taxes (including, without limitation, any Non-Excluded Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.15) paid by any Lender or the Administrative Agent and any liability
(including penalties, interest and reasonable expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within ten (10) Business Days from the date on
which any such Lender or the Administrative Agent makes written demand therefor,
which demand shall identify in reasonable detail the nature and amount of such
Non-Excluded Taxes or Other Taxes, including any notice or demand from a taxing
authority to the extent the Lender or Administrative Agent does not deem such
notice or demand to contain information that is confidential to such Lender or
Administrative Agent. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(j)The obligations of the Borrower arising pursuant to this Section 2.15 shall
survive the termination of the Commitments, the termination of this Agreement,
the repayment of all Obligations and the resignation of the Administrative
Agent.


2.16    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. This Section 2.16 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.


2.17    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.14(b), Section 2.14(c) or
Section 2.15(a) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage; provided further that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.14(b),

--------------------------------------------------------------------------------

Section 2.14(c) or Section 2.15(a).


2.18    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following, with respect to any Lender (any such Lender described in clauses (a)
through (d) below being referred to as an “Affected Lender” hereunder):
(a)a request from a Lender for payment of indemnified taxes under Section 2.15
or of increased costs pursuant to Section 2.14(b) or Section 2.14(c);
(b)a notice from the Administrative Agent under Section 10.1(b) that one or more
Minority Lenders are unwilling to agree to an amendment or other modification
approved by the Required Lenders and the Administrative Agent;
(c)notice from a Lender of its inability to make, maintain or fund Eurodollar
Loans under Section 2.14(a); or
(d)notice from the Administrative Agent that a Lender is a Defaulting Lender;
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitment; or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that the Borrower shall
be liable for the payment upon demand of all costs and other amounts arising
under Section 2.16 that result from the acquisition of any Affected Lender’s
Loan and/or Commitment (or any portion thereof) by a Lender or Replacement
Lender, as the case may be, on a date other than the last day of the applicable
Interest Period with respect to any Eurodollar Loans then outstanding; and
provided further, however, that if the Borrower elects to exercise such right
with respect to any Affected Lender under clause (a) or (b) of this
Section 2.18, then the Borrower shall be obligated to replace all Affected
Lenders under such clauses. The Affected Lender replaced pursuant to this
Section 2.18 shall be required to assign and delegate, without recourse, all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Replacement Lenders that so agree to acquire and assume
all or a ratable part of such Affected Lender’s Loans and Commitment upon
payment to such Affected Lender of an amount (in the aggregate for all
Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.16 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.
2.19    Defaulting Lenders


(i)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
i.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

--------------------------------------------------------------------------------

ii.Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8.2 or
8.3 or otherwise, and including any amounts made available to the Administrative
Agent by such Defaulting Lender pursuant to Section 10.7), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the L/C Lenders or the Issuing Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
L/C Lender or Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Event of Default has occurred and is continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
iii.Certain Fees. A Defaulting Lender (A) shall not be entitled to receive any
fee pursuant to Section 2.5(b) for any period during which such Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender) and (B) shall be limited in its right to receive letter of credit fees
as provided in Section 3.3(d).
iv.Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any period
in which there is a Defaulting Lender, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.4(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; and (B) the aggregate obligations of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if

--------------------------------------------------------------------------------

any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit.
(j)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their respective Revolving Percentages and L/C Percentages, as applicable
(without giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
(k)Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 8.3 will apply to all amounts thereafter paid by the Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, any L/C Lender, the
Swingline Bank or any Lender may have against such Defaulting Lender.


2.20    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.


2.21    Increase in Commitments
(l)At any time during the period from and after the Closing Date through the
date that is the four year anniversary of the Closing Date, at the option of
Borrower (but subject to the conditions set forth in clause (b) below), the
Revolving Commitments may be increased by an amount not in excess of $75,000,000
in the aggregate and Borrower may make a maximum of two such requests (each such
increase, an “Increase”). Administrative Agent shall invite each Lender to
increase its Revolving Commitments (it being understood that no Lender shall be
obligated to increase its Revolving Commitments) in connection with a proposed
Increase, and if sufficient Lenders do not agree to increase their Revolving
Commitments in connection with such proposed Increase, then Administrative Agent
or Borrower may invite any prospective lender who is reasonably satisfactory to
Administrative Agent and Borrower to become a Lender in connection with a
proposed Increase. Any Increase shall be in an amount of at least $1,000,000 and
integral multiples of $1,000,000 in excess thereof.
(m)Each of the following shall be conditions precedent to any Increase of the
Revolving Commitments:
i.Administrative Agent or Borrower have obtained the commitment of one or more
Lenders (or other prospective lenders reasonably satisfactory to Administrative
Agent and

--------------------------------------------------------------------------------

Borrower) to provide the applicable Increase and any prospective lenders,
Borrower and Administrative Agent have signed a joinder agreement to this
Agreement (an “Increase Joinder”), in form and substance reasonably satisfactory
to Administrative Agent (not to be unreasonably withheld or delayed), to which
such prospective lenders, Borrower, and Administrative Agent are party,
ii.No Default or Event of Default shall exist at the time of such Increase;
iii.Borrower is in compliance with all financial covenants set forth in Section
7.1 at the time of such Increase and on a pro forma basis after giving effect to
such Increase;
iv.Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolving Commitments with respect to the
interest margins applicable to Revolving Loans made pursuant to the increased
Revolving Commitments (the date of the increased Revolving Commitments, the
“Increase Effective Date”). Any Increase Joinder may, with the consent of
Borrower, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate to effectuate the provisions of this Section
2.21; provided, however, that, the interest margins applicable to Revolving
Loans made pursuant to the increased Revolving Commitments (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such loans) payable to all
Lenders providing such increase, but exclusive of any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders providing such increase) as of the Increase Effective Date may not
exceed the Applicable Margin for Revolving Loans hereunder by more than 0.50%
unless the Applicable Margin for Revolving Loans is increased such that there is
not greater than a 0.50% difference between the Applicable Margin for Revolving
Loans immediately prior to the Increase Effective Date and the interest margins
applicable to Revolving Loans made pursuant to the increased Revolving
Commitments.


For the avoidance of doubt, it is understood and agreed that if the interest
margins that are to be applicable to the Revolving Loans made pursuant to the
increased Revolving Commitments are higher than the interest margins applicable
to Revolving Loans hereunder immediately prior to the applicable Increase
Effective Date (the amount by which the interest margins are higher, the
“Excess”), then the interest margins applicable to Revolving Loans immediately
prior to the Increase Effective Date shall be increased by the amount of the
Excess minus 0.50%, effective on the applicable Increase Effective Date.
(n)Unless otherwise specifically provided herein, (i) all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolving Commitments pursuant to this Section 2.21.
(o)Each of the Lenders having a Revolving Commitment prior to the Increase
Effective Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender
which is acquiring a new or additional Revolving Commitment on the Increase
Effective Date (the “Post-Increase Revolver Lenders”), and such Post-Increase
Revolver Lenders shall purchase from each Pre-Increase Revolver Lender, at the
principal amount thereof, such interests in the Revolving Loans and
participation interests in Letters of Credit on such Increase Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in Letters of
Credit will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver
Lenders ratably in accordance with their pro rata share after giving effect to
such increased Revolving Commitments.
(p)The Revolving Loans and Revolving Commitments established pursuant to this
Section 2.21 shall constitute Revolving Loans and Revolving Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the guarantees and security interests created by the Loan

--------------------------------------------------------------------------------

Documents. Borrower shall take any actions reasonably required by Administrative
Agent to ensure and demonstrate that the Liens and security interests granted by
the Loan Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such new Revolving Commitments.
(q)This Section 2.21 shall override any provisions of Section 10.1 to the
contrary.


SECTION 3LETTERS OF CREDIT
3.1L/C Commitment


(a)Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
(i) the Total L/C Commitments or (ii) the Total Revolving Commitment minus the
aggregate principal balance of any Revolving Loans and Swingline Loans
outstanding at such time. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the Letter of Credit Maturity Date, provided
that any Letter of Credit with a one-year term may provide for the automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).
(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:
i.such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
ii.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
iii.the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;
iv.any requested Letter of Credit is not in form and substance acceptable to the
Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;
v.such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
vi.except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $500,000;
or

--------------------------------------------------------------------------------

vii.any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.19(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.


3.2Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).


3.3Fees and Other Charges
(a)The Borrower agrees to pay, with respect to each outstanding Letter of Credit
issued for the account of (or at the request of) the Borrower, (i) a fee equal
to the Applicable Margin per annum on the maximum drawable amount of such Letter
of Credit to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages), payable
quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the Letter of Credit Maturity Date (each, an “L/C
Fee Payment Date”) after the issuance date of such Letter of Credit, and (ii) a
fronting fee of 0.125% per annum payable upon issuance to the Issuing Lender on
the drawable amount of such Letter of Credit (the fees in this clause (ii),
collectively, the “Issuing Lender Fees”). All Issuing Lender Fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.
(b)In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary, reasonable and documented costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
(c)The Borrower shall furnish to the Issuing Lender and the Administrative Agent
such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(d)Each Defaulting Lender shall be entitled to receive letter of credit fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its applicable percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 3.10. Any letter
of credit fees otherwise payable for the account of a Defaulting Lender with

--------------------------------------------------------------------------------

respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account.


3.4L/C Participations. The Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Lender, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Lender’s own account and risk an undivided interest
equal to such L/C Lender’s L/C Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Lender agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower pursuant to
Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Lender’s L/C Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.


3.5Reimbursement


(a)If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than the immediately following Business Day. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.
(b)If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall

--------------------------------------------------------------------------------

be deemed to have accepted, a Revolving Loan in the aggregate principal amount
of such payment without further action on the part of any party; any amount so
paid pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.


3.6Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of bad faith, gross negligence or willful misconduct, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.


In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit, or (B) the failure of
Issuing Lender or of any L/C Lender to honor a demand for payment under any
Letter of Credit thereof as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the bad faith, gross negligence or willful misconduct of Issuing Lender or
such L/C Lender (as finally determined by a court of competent jurisdiction).
3.7Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.


3.8Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.


3.9Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof

--------------------------------------------------------------------------------

shall bear interest for the account of the Issuing Lender, for each day from and
including the date of such L/C Disbursement to but excluding the earlier of the
date of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.10(c) shall be applicable to any such amounts not
paid when due.


3.10Cash Collateral
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective amount of all L/C Exposure. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or the Issuing Lender, the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.19(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the L/C Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.10(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.19
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(A) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of an Event of Default, and (B) the Person
providing Cash Collateral and the Issuing Lender may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.


3.11Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be

--------------------------------------------------------------------------------

an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.


3.12Resignation of the Issuing Lender. The Issuing Lender may resign at any time
by giving at least 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower. Subject to the next succeeding paragraph, upon the
acceptance of any appointment as the Issuing Lender hereunder by a Lender that
shall agree to serve as successor Issuing Lender, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Lender and the retiring Issuing Lender shall be discharged from
its obligations to issue additional Letters of Credit hereunder without
affecting its rights and obligations with respect to Letters of Credit
previously issued by it. At the time such resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to Section 3.3. The
acceptance of any appointment as the Issuing Lender hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrower and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of the previous Issuing Lender under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit.


3.13Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.


SECTION 4REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender, as to
itself and each of its Subsidiaries, that:
4.1Financial Condition.    The audited consolidated balance sheets of the
Borrower and its Subsidiaries as of December 31, 2010, December 31, 2009, and
December 31, 2008, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
March 31, 2011, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as

--------------------------------------------------------------------------------

approved by the aforementioned firm of accountants and disclosed therein).


4.2No Change. Since December 31, 2010, there has been no event or condition,
other than events or conditions previously disclosed in public filings, that has
had or could reasonably be expected to have a Material Adverse Effect.


4.3Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


4.4Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


4.5No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law (except as set forth in Schedule 4.5) or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect. The absence of
obtaining the Governmental Approvals described in Schedule 4.5 and the
violations of Requirements of Law referenced in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders, the Administrative Agent pursuant
to the Loan Documents.

--------------------------------------------------------------------------------

4.6Litigation. Except as disclosed on Schedule 4.6, no litigation, investigation
or proceeding of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Borrower, threatened by or against any Group Member
or against any of their respective properties or revenues (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that could reasonably be expected to have a Material Adverse
Effect.


4.7No Default. No Group Member is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing, nor shall either result from the making of a requested Credit
Extension.


4.8Ownership of Property; Liens; Investments
. Each Group Member has title in fee simple to, or a valid leasehold interest
in, all of its real property, and good title to, or a valid leasehold interest
in, all of its other property, except defects in title that could not reasonably
be expected to have a Material Adverse Effect and none of such property is
subject to any Lien except as permitted by Section 7.3.
4.9Intellectual Property. Except where the absence of such right could not
reasonably be expected to have a Material Adverse Effect, each Group Member
owns, or possess a legal right to use, all Intellectual Property necessary for
the conduct of its business as currently conducted. No claim has been asserted
and is pending by any Person challenging or questioning any Group Member’s use
of any Intellectual Property or the validity or effectiveness of any Group
Member’s Intellectual Property, nor does the Borrower know of any valid basis
for any such claim, unless such claim could not reasonably be expected to have a
Material Adverse Effect. The use of Intellectual Property by each Group Member,
and the conduct of such Group Member’s business, as currently conducted, does
not infringe on or otherwise violate the rights of any Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of the Borrower, threatened
to such effect.
4.10Taxes. Each Group Member has timely filed or caused to be timely filed all
Federal, state and other material Tax Returns that are required by applicable
law to be filed and has paid all Taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other Taxes, fees or other charges imposed on it or any of its property, or
which are required to have been paid, withheld, deducted or deposited by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member) have been paid, withheld, deducted or
deposited; as of the Closing Date, no Tax Lien has been filed and remains
effective, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such Tax, fee or other charge.


4.11Federal Regulations
. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board.
4.12Labor Matters. Except as, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect: (a) there are no strikes or other labor
disputes against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to

--------------------------------------------------------------------------------

employees of each Group Member have not been in violation of the Fair Labor
Standards Act; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
4.13ERISA. Except in each case as would not reasonably be expected to have a
Material Adverse Effect:
a.the Borrower is in compliance with all applicable provisions and requirements
of ERISA with respect to each Plan, and has performed all of its obligations
under each Plan;
b.no ERISA Event has occurred or is reasonably expected to occur;
c.the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained by Borrower or any ERISA Affiliate;
d.as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans, does not exceed benefit
liabilities;
e.the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code; and
f.all liabilities under each Pension Plan are funded to at least the minimum
level required by law or, if higher, to the level required by the terms
governing the Plans.


4.14Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under the Public Utility Holding Company Act of 2005 or
the Federal Power Act or under any other federal or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.


4.15Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary of the
Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary (other than Immaterial Subsidiaries), except as may be created by the
Loan Documents.


4.16Use of Proceeds. The proceeds of the Revolving Loans shall be used to
refinance the obligations of the Borrower outstanding under the Existing Credit
Facility, for capital expenditures, Permitted Acquisitions, Permitted Media
Content/Domain Name Acquisitions and for general corporate purposes, including
Restricted Payments.


4.17Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
a.Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;
b.no Group Member has received or is aware of any notice of violation, alleged

--------------------------------------------------------------------------------

violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
c.no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
d.no judicial proceeding or governmental or administrative action is pending or,
to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
e.there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;
f.the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
g.no Group Member has assumed any liability of any other Person under
Environmental Laws.


4.18Accuracy of Information, etc. No written statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.


4.19Security Documents
a.The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement that are securities represented by stock certificates or
otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the UCC or the corresponding code or statute of any
other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral constituting personal property described in
the Guarantee and Collateral Agreement that can be perfected by the filing of a
financing statement, when financing statements and other filings

--------------------------------------------------------------------------------

specified on Schedule 4.19(a) in appropriate form are filed in the offices
specified on Schedule 4.19(a), the Administrative Agent, for the benefit of the
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date,
none of the Borrower or any Guarantor that is a limited liability company or
partnership has any Capital Stock that is a not Certificated Security.
b.Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except as noted in the relevant
title reports).


4.20Solvency. After giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith, the Loan Parties, on a
consolidated basis, will be Solvent.


4.21Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.


4.22Designated Senior Indebtedness. This Agreement and all of the applicable
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Permitted Subordinated
Indebtedness of the Loan Parties.


4.23Insurance. All insurance maintained by the Loan Parties is in full force and
effect, all premiums (other than premiums financed in compliance with
Section 7.2) have been duly paid, no Loan Party has received notice of violation
or cancellation thereof, and there exists no default under any requirement of
such insurance. Each Loan Party maintains insurance with financially sound and
reputable insurance companies insurance on all its property (and also with
respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
 
SECTION 5CONDITIONS PRECEDENT
5.1Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:
a.Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
i.this Agreement, executed and delivered by the Administrative Agent, the

--------------------------------------------------------------------------------

Borrower and each Person listed on Schedule 1.1A;
ii.the Collateral Information Certificate, executed by a Responsible Officer;
iii.if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Lender;
iv.if required by the Swingline Lender, the Swingline Loan Note executed by the
Borrower in favor of such Lender;
v.the Guarantee and Collateral Agreement, executed and delivered by each Grantor
named therein;
vi.each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto; and
vii.each other Security Document, executed and delivered by the applicable Loan
Party party thereto.
b.Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the transactions contemplated hereby, shall have
been obtained and be in full force and effect.
c.Secretary’s Certificate; Certified Certificate of Organization; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by the Secretary or
equivalent officer of such Loan Party, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation or other similar organizational document of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, the bylaws or other similar organizational document of each Loan
Party and the relevant board resolutions or written consents of each Loan Party,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
d.Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.
e.Existing Credit Facility, Etc. (i) the Administrative Agent shall have
received the Payoff Letter executed by the Existing Agent and the Borrower,
(ii) all obligations of the Group Members in respect of the Existing Credit
Facility shall, substantially contemporaneously with the initial credit
extension, have been paid in full, and (iii) the Administrative Agent shall be
satisfied that all actions necessary to terminate the agreements evidencing the
obligations of the Group Members in respect of the Existing Credit Facility and
the Liens of the Existing Agent in the assets of the Group Members securing
obligations under the Existing Credit Facility shall have been, or substantially
contemporaneously with the Closing Date, shall be, taken.
f.Collateral Matters.
i.Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, or Liens
securing obligations of the Group Members under the Existing Credit Facility,
which Liens shall be discharged substantially contemporaneously with the Closing
Date pursuant to the Payoff Letter.
ii.Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received original copies of (A) the certificates representing the shares of
Capital Stock pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (B) each promissory
note (if any) pledged to the Administrative Agent (for the ratable benefit of
the

--------------------------------------------------------------------------------

Secured Parties) pursuant to the Guarantee and Collateral Agreement, endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof; (C) the certificates and other documents of title
representing the Shares and Related Assets (as such terms are defined in the
Irish Law Share Charge) charged in favour of the Administrative Agent (as agent
and trustee for the Secured Parties) pursuant to the Irish Law Share Charge,
together with undated stock transfer forms or other instruments of transfer for
each such certificate executed in blank by a duly authorised officer of the
chargor thereof; (D) a dividend mandate in the form set out in Schedule 2 to the
Irish Law Share Charge executed by the Borrower; (E) a letter of authority in
the form set out in Schedule 3 to the Irish Law Share Charge executed by the
Borrower; (F) resignation letters in the form set out in Schedule 4 to the Irish
Law Share Charge executed by each director, alternate director and the company
secretary of Demand Media International Holdings Limited and (G) delivery of the
shareholder resolution to amend the Articles of Association of Demand Media
International Holdings Limited.
iii.Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, deposit and securities account control agreements) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.
g.Insurance. The Administrative Agent shall have received (i) insurance
certificates satisfying the requirements of Section 6.5 hereof and Section
5.2(b) of the Guarantee and Collateral Agreement.
h.Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.
i.Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (x) Latham & Watkins LLP, counsel to the Loan Parties, and (y)
Lionel, Sawyer & Collins, special Nevada counsel to the Loan Parties, each in
form and substance reasonably satisfactory to the Administrative Agent. Such
legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.
j.Borrowing Notice. The Administrative Agent shall have received, in respect of
any Revolving Loans to be made on the Closing Date, a completed Notice of
Borrowing executed by the Borrower and otherwise complying with the requirements
of Section 2.2.
k.No Material Adverse Effect. Except as previously disclosed in public filings
prior to the Closing Date, there shall not have occurred since December 31, 2010
any event or condition that has had or could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.
l.No Litigation. Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Group Member, threatened, that
could reasonably be expected to have a Material Adverse Effect.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented

--------------------------------------------------------------------------------

to or approved by or acceptable or satisfactory to such Lender, unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Closing Date specifying such Lender’s objection thereto and either
such objection shall not have been withdrawn by notice to the Administrative
Agent to that effect on or prior to the Closing Date or, if any extension of
credit on the Closing Date has been requested, such Lender shall not have made
available to the Administrative Agent on or prior to the Closing Date such
Lender’s Revolving Percentage of such requested extension of credit.
5.2Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
a.Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
b.Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.1 shall be
complied with.
c.Notice of Borrowing. The Administrative Agent shall have received a Notice of
Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.
d.No Default. No Default or Event of Default shall have occurred as of or on
such date or after giving effect to the extensions of credit requested to be
made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, each Revolving Loan Conversion shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit or Revolving
Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
inchoate indemnification obligations and other than obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred and be continuing thereunder) and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full, or otherwise Cash Collateralized to the satisfaction of
the Administrative Agent, the Issuing Lender and the L/C Lenders, the Borrower
shall, and, where applicable, shall cause each of its Subsidiaries to:
6.1Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:
(a)as soon as available, but in any event within five (5) days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC) and in no event later than 95 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of each fiscal year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported

--------------------------------------------------------------------------------

on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing and reasonably acceptable to the Administrative Agent;
(b)as soon as available, but in any event not later than fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC) and in no event later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of each fiscal quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender; and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
6.2Certificates; Reports; Other Information. Furnish (or, in the case of
clause (a), use best efforts to furnish) to the Administrative Agent, for
distribution to each Lender:
(a)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) (x) a Compliance Certificate containing all
information and calculations necessary for determining compliance by each Group
Member with the provisions of Section 7.1 as of the last day of the fiscal
quarter or fiscal year of the Borrower, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, (A) a description
of any change in the jurisdiction of organization of any Loan Party and a list
of any registered Intellectual Property issued to or acquired by any Loan Party
and (B) a list of Subsidiaries created or acquired, in each case since the date

--------------------------------------------------------------------------------

of the most recent report delivered pursuant to this clause (y) (or, in the case
of the first such report so delivered, since the Closing Date);
(c)as soon as available, and in any event no later than 30 days prior to the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto) (collectively, the
“Projections”);
(d)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof (other than routine comment letters
from the staff of the SEC relating to the Borrower’s filings with the SEC);
(e)within five days after the same are sent, copies of each annual report, proxy
or financial statement or other material report that the Borrower sends to the
holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(f)promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.


6.3Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.


6.4Maintenance of Existence; Compliance. (a)(i)  Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.5Maintenance of Property; Insurance
. (a) Except as could not reasonably be expected to have a Material Adverse
Effect, keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
6.6Inspection of Property; Books and Records; Discussions. (a) Keep proper books
of

--------------------------------------------------------------------------------

records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit representatives and
independent contractors of the Administrative Agent and any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and with reasonable notice and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers, directors
and employees of the Group Members and with their independent certified public
accountants.
6.7Notices. Give prompt written notice to the Administrative Agent of:
(a)the occurrence of any Default or Event of Default;
(b)any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c)any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $2,500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;
(d) promptly (and in any event within ten days after a Responsible Officer
obtains knowledge of thereof) of the occurrence of any ERISA Event and (ii)
promptly after the giving, sending or filing thereof, or the receipt thereof,
copies of all notices received by the Borrower from a Multiemployer Plan sponsor
concerning an ERISA Event, and  copies of such other documents or governmental
reports or filings relating to any Plan as the Administrative Agent shall
reasonably request; and without limiting the generality of the foregoing, such
certifications or other evidence of compliance with the provisions of
Section 4.13 as any Lender (through the Administrative Agent) may from time to
time reasonably request;
(e)any material change in accounting policies or financial reporting practices
by any Loan Party; and
(f)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8Environmental Laws


(a)In any case where individually or in the aggregate, failure to do so could
reasonably be expected to result in a Material Adverse Effect, comply with, and
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.


6.9Additional Collateral, etc.


(a)With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g) or (m)) as to which the Administrative Agent, for the benefit of
the

--------------------------------------------------------------------------------

Secured Parties, does not have a perfected Lien, promptly (and in any event
within thirty days after the end of the next completed month, or, with respect
to Intellectual Property, as provided by Section 6.2(b)), (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) security
interest and Lien in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
(b)With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,500,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g) or (m)), promptly, to the extent
requested by the Administrative Agent, (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c)With respect to any new direct or indirect Material Domestic Subsidiary
created or acquired after the Closing Date by any Loan Party (including pursuant
to a Permitted Acquisition), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Material Domestic Subsidiary that is owned directly or indirectly by such Loan
Party, (ii) deliver to the Administrative Agent such documents and instruments
as may be required to grant, perfect, protect and ensure the priority of such
security interest, including but not limited to, the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Material Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions as are necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent for
the benefit of the Secured Parties a perfected first priority security interest
in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such new Material Domestic Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Material Domestic Subsidiary, in a form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
(d)With respect to any new Material First Tier Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems

--------------------------------------------------------------------------------

necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Material First Tier Foreign Subsidiary that is owned by any
such Loan Party (provided that in no event shall more than 66% of the total
outstanding voting Capital Stock of any such new Material First Tier Foreign
Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, and take such other action as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided that no Loan Party shall be required to enter into any security
agreement or pledge agreement governed under foreign law, unless the Borrower
and the Administrative Agent reasonably agree that the benefit to the
Administrative Agent of obtaining such security agreement outweighs the cost to
the Borrower.
(e)Not later than one hundred eighty (180) days following the Closing Date,
Borrower shall cause Pluck UK Limited and Demand Media (Netherlands) B.V. to be
contributed to Demand Media International Holdings or one of its Subsidiaries,
or shall take all actions required by clause (d) above.


6.10Use of Proceeds. Use the proceeds of each Revolving Extension of Credit only
for the purposes specified in Section 4.16.


6.11Designated Senior Indebtedness. Cause the Loan Documents and all of the
applicable Obligations to be deemed “Designated Senior Indebtedness” or a
similar concept thereto, if applicable, for purposes of any Permitted
Subordinated Indebtedness of the Loan Parties.


6.12Payment of Taxes and Claims. Duly and timely file all Tax Returns that it is
required by applicable law to file, and duly and timely pay (i) all Taxes shown
to be due and owing on such Tax Returns, assessments and other governmental
charges imposed upon it or on any of its properties or assets or in respect of
any of its franchises, business, income or property before any penalty or
interest accrues thereon, and (ii) all claims (including claims for labor,
services, materials and supplies) for sums which have become due and payable
prior to the same becoming subject to a Lien upon any of its properties or
assets and prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, however, that no such Taxes, assessments and
governmental charges referred to in clause (i) above or claims referred to in
clause (ii) above need be paid if being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and if adequate
reserves shall have been set aside therefor in accordance with GAAP. As
necessary in the reasonable discretion of the Administrative Agent to prevent
seizure or attachment of or imposition of a Lien (other than a Lien permitted by
Section 7.3) on any Collateral by any Governmental Authority, the Administrative
Agent is authorized, in its sole discretion, to pay any Taxes imposed on any of
the Loan Parties (not paid or protested by the Loan Parties and to the extent
required to prevent such seizure, attachment or imposition) to the proper taxing
authority for the account of the applicable Loan Party and to charge the
applicable Loan Party therefor; provided, however, that none of the
Administrative Agent or the Lenders or any of their affiliates shall be liable
for any Taxes that may be due by any Loan Party.


6.13Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.





--------------------------------------------------------------------------------

SECTION 7
NEGATIVE COVENANTS
The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
inchoate indemnification obligations and other than obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred and be continuing thereunder) and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full or otherwise Cash Collateralized to the satisfaction of
the Administrative Agent, the Issuing Lender and the L/C Lenders, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly:
7.1Financial Condition Covenants


(a)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any fiscal quarter of the Borrower
to be less than 1.75:1.00.
(b)Consolidated Net Senior Leverage Ratio. Permit the Consolidated Net Senior
Leverage Ratio as at the last day of any fiscal quarter of the Borrower to
exceed the ratio set forth below opposite the fiscal year of the Borrower during
which the applicable fiscal quarter occurs:
Fiscal Year Ending
Consolidated Leverage Ratio
December 31, 2011 and December 31, 2012
3.00:1.00




December 31, 2013
2.50:1.00


December 31, 2014 and each fiscal year of the Borrower thereafter
2.00:1.00



(c) Consolidated Net Total Leverage Ratio. Permit the Consolidated Net Total
Leverage Ratio as at the last day of any fiscal quarter of the Borrower to
exceed 4.00:1.00.
7.2Indebtedness. Indebtedness of any Loan Party pursuant to any Loan Document;


(a)Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any
Subsidiary (which is not a Guarantor) to any other Subsidiary; provided that the
aggregate amount of Indebtedness owing from any Foreign Subsidiary to any Loan
Party (together with the amount of Dispositions from any Loan Party to any
Foreign Subsidiary under Section 7.5(f) and the amount of Investments under
Section 7.7(j)) shall not exceed the Maximum Foreign Investment Amount;
(b)(i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower and its Subsidiaries of (A) obligations of any Wholly Owned Guarantor,
and (B) obligations of any other Subsidiary or Person (other than a Subsidiary)
in which Borrower has an equity interest, not in excess of $5,000,000 in the
aggregate, and (ii) except as may be limited by Section 7.2(b), Guarantee
Obligations of Indebtedness of any Subsidiary permitted hereunder;
(c)Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d) and
any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof);
(d)purchase money Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (which do not shorten
the maturity thereof or increase the principal amount thereof);
(e)Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $5,000,000; provided, that any such letter of credit shall only be
permitted pursuant to this clause (f) if such letter of credit is of a type that
cannot be issued

--------------------------------------------------------------------------------

pursuant to the terms of this Agreement;
(f)so long as no Event of Default has occurred and is continuing at the time of
incurrence, Permitted Subordinated Indebtedness (including Guarantee Obligations
in respect thereof permitted by clause (e) of the definition of Permitted
Subordinated Indebtedness);
(g)obligations (contingent or otherwise) of the Borrower or any of its
Subsidiaries existing or arising under any Specified Swap Agreement, provided
that such obligations are (or were) entered into by such Person in accordance
with Section 7.11 and not for purposes of speculation; and
(h)Guarantees by a Loan Party or any of its Subsidiaries of the obligations of
any Subsidiary under accreditation agreements entered into in the ordinary
course of business with an ICANN accredited registry;
(i)Indebtedness of a Person (other than the Borrower or a Subsidiary) existing
at the time such Person is merged with or into a Borrower or a Subsidiary or
becomes a Subsidiary, provided that (i) such Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition, (ii) such merger or acquisition constitutes a Permitted
Acquisition, and (iii) with respect to any such Person who becomes a Subsidiary,
(A) such Subsidiary is the only obligor in respect of such Indebtedness, and
(B) to the extent such Indebtedness is permitted to be secured hereunder, only
the assets of such Subsidiary secure such Indebtedness; and
(j)Indebtedness of the Borrower and its Subsidiaries in an aggregate principal
amount, for all such Indebtedness taken together, not to exceed $5,000,000 at
any one time outstanding; provided that only $3,000,000 of such amount shall be
with respect to Indebtedness of any Loan Party.


7.3Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)Liens for taxes, assessments, government charges or levies not yet due or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with GAAP;
(b)carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
(c)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
(d)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA) or deposits made in connection with Permitted Acquisitions;
(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(f)Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d) or other obligations not prohibited by
this Agreement; provided that (i) no such Lien is spread to cover any additional
property after the Closing Date, (ii) the amount of Indebtedness or obligations
secured or benefitted thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured thereby is not prohibited by
Section 7.2(d);
(g)Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created within 90 days of the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (iii) the amount of Indebtedness secured
thereby is

--------------------------------------------------------------------------------

not increased;
(h)Liens created pursuant to the Security Documents;
(i)any interest or title of a lessor or licensor under any lease or license
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of its business and covering only the assets so leased or licensed;
(j)judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement;
(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash, Cash Equivalents, securities, commodities and other funds on
deposit in one or more accounts maintained by the Borrower or any of its
Subsidiaries, in each case arising in the ordinary course of business in favor
of banks, other depositary institutions, securities or commodities
intermediaries or brokerages with which such accounts are maintained securing
amounts owing to such banks or financial institutions with respect to cash
management and operating account management or are arising under Section 4-208
or 4-210 of the UCC on items in the course of collection;
(l)(i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Specified Swap Obligations permitted by Section 7.2(h);
(m)Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Group Member or becomes a Subsidiary of a
Group Member or acquired by a Group Member; provided that (i) such Liens were
not created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person, and (iii) the applicable Indebtedness or obligation secured by such Lien
is not prohibited under Section 7.2;
(n)the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness or obligation secured
thereby;
(o)Liens of sellers of goods to the Borrower and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(p)Liens in favor of VeriSign or other ICANN accredited registry on cash
deposits made pursuant to accreditation agreements entered into in the ordinary
course of business not in excess of $1,000,000 at any time outstanding; and
(q)other Liens in an amount not to exceed $5,000,000 at any one time
outstanding; provided, that only $1,000,000 of such amount shall be secured by
assets of any Loan Party.


7.4Fundamental Changes. Enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
(a)any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Guarantor (provided that such
Wholly Owned Guarantor shall be the continuing or surviving corporation);
(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (i) to
the Borrower or any Wholly Owned Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5;
(c)any Subsidiary of the Borrower which is not a Guarantor may be merged or

--------------------------------------------------------------------------------

consolidated with or into or may Dispose of any or all of its assets to any
other Subsidiary of the Borrower; and
(d)any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.


7.5Disposition of Property. Dispose of any of its property, whether now owned or
hereafter acquired, except:
(a)Dispositions of obsolete or worn out property in the ordinary course of
business;
(b)Dispositions of Inventory or domain names or any property incidental to the
ownership of domain names or any property incidental to the ownership of domain
names in the ordinary course of business;
(c)Dispositions permitted by clause (i) of Section 7.4(b) or Section 7.4(c);
(d)(i) the sale of the Capital Stock of any Subsidiary, which is not a Guarantor
and the Capital Stock of which is not pledged to the Administrative Agent, to
any other Subsidiary of the Borrower, (ii) the sale of the Capital Stock of any
Subsidiary, which is not a Guarantor, but which Capital Stock is pledged to the
Administrative Agent, to any other Wholly-Owned Subsidiary so long as such
Capital Stock remains pledged to the Administrative Agent, and (iii) the
transfer of Capital Stock required by Section 6.9(e);
(e)the sale of the Capital Stock of any Subsidiary of the Borrower to the
Borrower or to any Wholly Owned Guarantor;
(f)Dispositions of any property to the Borrower or any Subsidiary of the
Borrower; provided that the aggregate amount of Dispositions from any Loan Party
to any Foreign Subsidiary (together with the amount of Indebtedness owing from
any Foreign Subsidiary to any Loan Party under Section 7.2(b) and the amount of
Investments under Section 7.7(j)) shall not be not in excess of the Maximum
Foreign Investment Amount, and Borrower and its Subsidiaries shall comply with
Section 6.9(c) to the extent that any Disposition makes such provision
applicable;
(g)the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;
(h)the sale of content or the licensing of patents, trademarks, copyrights, and
other Intellectual Property rights, in each case, in the ordinary course of
business;
(i)Dispositions of property subject to a Casualty Event or Involuntary
Disposition;
(j)leases or subleases of Real Property;
(k)any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of the
Borrower or any of its Subsidiaries that the Borrower determines in good faith
is desirable in the conduct of its business and not materially disadvantageous
to the interests of the Lenders;
(l)the Borrower and its Domestic Subsidiaries may transfer rights to use
Intellectual Property to Foreign Subsidiaries in connection with the Borrower’s
internal tax planning; and
(m)Dispositions of other assets, the aggregate net book value of all such assets
sold or otherwise disposed of by Borrower and its Subsidiaries in all such
transactions set forth in this clause (m) not to exceed $50,000,000 in the
aggregate during the term of this Agreement;
provided, however, that any Disposition made pursuant to clauses (b), (c), (h),
(j), (l) and (m) of this Section 7.5 shall be made for fair value.
7.6Restricted Payments. Make any payment or prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Permitted Subordinated Indebtedness (other than regularly
scheduled interest payments), declare or pay any dividend (other than dividends

--------------------------------------------------------------------------------

payable solely in Equity Interests of the Person making such dividend) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of Borrower, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)in any twelve month period consisting of four fiscal quarters of the
Borrower, the Borrower may make Restricted Payments equal to (i) if the
Consolidated Total Leverage Ratio is less than 1.50 to 1.0, the greater of (A)
50% of Consolidated EBITDA for the previous four fiscal quarters and (B)
$50,000,000; or (ii) if the Consolidated Total Leverage Ratio is equal to or
greater than 1.50 to 1.0, $20,000,000, so long as the Borrower has Liquidity of
at least $30,000,000 after such payment; in each case subject to a cap of
$100,000,000 in the aggregate over the term of this Agreement; and
(b)the Borrower may redeem, repurchase, or otherwise acquire Equity Interests
from employees, consultants, officers and directors in connection with employee
agreements and plans in the amount of $15,000,000 in the aggregate each fiscal
year of Borrower.


7.7Investments. Make any advance, loan, extension of credit (by way of guarantee
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:
(a)Investments existing on the Closing Date and set forth on Schedule 7.7;
(b)extensions of trade credit in the ordinary course of business;
(c)Investments in cash and Cash Equivalents;
(d)Guarantee Obligations permitted by Section 7.2 and Investments required by
Section 6.9(e);
(e)intercompany Investments by any Group Member in the Borrower or any Person
(including any newly created Subsidiary) that, (i) prior to such Investment is a
Guarantor, (ii) after giving effect to such Investment is both an Immaterial
Subsidiary and a Domestic Subsidiary, or (iii) upon receiving such Investment
becomes a Guarantor in accordance with the provisions of Section 6.9(c);
(f)Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;
(g)Investments received in settlement of amounts due to Borrower or any
Subsidiary effected in the ordinary course of business or owing to Borrower or
any Subsidiary as a result of Insolvency Proceedings involving an account debtor
or upon the foreclosure or enforcement of any Lien in favor of Borrower or any
Subsidiary;
(h)Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (i) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (ii) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;
(i)Investments representing non-cash consideration received in connection with
any Dispositions permitted hereunder not in excess of $20,000,000 at any time
outstanding;
(j)Investments in Foreign Subsidiaries, Indebtedness owing from any Foreign
Subsidiary to any Loan Party under Section 7.2(b) and Dispositions from any Loan
Party to any Foreign Subsidiary under Section 7.5(f) in any twelve (12) month
period consisting of four fiscal quarters of the Borrower, (i) if the
Consolidated Net Senior Leverage Ratio is less than 1.50 to 1.0, the greater of
(A) 50% of Consolidated EBITDA of the Borrower for the preceding twelve (12)
months and (B) $50,000,000 (in each case exclusive of Investments made with
Equity Interests of Borrower or with proceeds from

--------------------------------------------------------------------------------

issuances of Equity Interests of Borrower); or (ii) if the Consolidated Net
Senior Leverage Ratio is equal to or greater than 1.50 to 1.0, $20,000,000;
provided that, such Investments, Indebtedness and Dispositions shall together
not exceed $150,000,000 in the aggregate over the term of this Agreement
(exclusive of Investments made with Equity Interests of Borrower or with
proceeds from issuances of Equity Interests of Borrower) (the “Maximum Foreign
Investment Amount”);
(k)purchases or other acquisitions by the Borrower or any of its Subsidiaries of
the Capital Stock in a Person that, upon the consummation thereof, will be a
Subsidiary (including as a result of a merger or consolidation) or all or
substantially all of the assets of, or assets constituting one or more business
units of, any Person (each, a “Permitted Acquisition”); provided that, with
respect to each such purchase or other acquisition:
i.the newly-created or acquired Subsidiary shall be (x) in the same or a related
line of business as that conducted by the Borrower and its Subsidiaries on the
date hereof, or (y) whose assets or business are complementary to, or enhance,
the lines of business conducted by the Borrower and its Subsidiaries on the date
hereof;
ii.any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.9, except to extent that compliance with Section 6.9
is prohibited by pre-existing Contractual Obligations or Requirements of Law
binding on such Subsidiary or its properties;
iii.Liquidity shall equal or exceed $20,000,000 as of the date the definitive
agreements relating to any such acquisition or other purchase are executed
(after giving effect, on a Pro Forma Basis, to the consummation of such
acquisition or other purchase);
iv.(x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1;
v.if such acquisition is effected by a merger, the surviving entity shall be a
Subsidiary of the Borrower;
vi.such purchase or acquisition shall not constitute an Unfriendly Acquisition;
and
vii.promptly upon consummation of such purchase or other acquisition for which
the cash consideration (exclusive of proceeds from issuances of Equity Interests
of Borrower) exceeds $10,000,000, the Borrower shall have delivered to the
Administrative Agent, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in clauses (i) through (vi) above have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;
(l)    purchases or other acquisitions or Investments by the Borrower or any of
its Subsidiaries of or in domain names, domain name portfolios and top-level
domain names or rights (a “Permitted Media Content/Domain Name Acquisition”) so
long as:
(i)    (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1;
(ii)    if the Consolidated Net Senior Leverage Ratio is greater than or equal
to 1.50 to 1.0, such Permitted Media Content/ Domain Name Acquisitions shall be
limited to an amount equal to Consolidated EBITDA for the twelve months
immediately preceding such acquisition (exclusive of Investments made with
Equity Interests of Borrower or with proceeds from issuances of Equity Interests
of Borrower); and

--------------------------------------------------------------------------------

(iii)    promptly upon consummation of such purchase or other acquisition for
which the cash consideration (exclusive of proceeds from issuances of Equity
Interests of Borrower) exceeds $10,000,000, the Borrower shall have delivered to
the Administrative Agent, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in clauses (i) and (ii) above have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition; and
(m)    other Investments not exceeding $5,000,000 in the aggregate at any time
outstanding.
7.8Reserved


7.9Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Guarantor) unless such transaction is (a) (i)
otherwise not prohibited under this Agreement, (ii) in the ordinary course of
business of the relevant Person, and (iii) upon fair and reasonable terms no
less favorable to the relevant Person than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, or (b) approved by a
majority of the disinterested directors of the Borrower’s board of directors.


7.10Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction,
except as otherwise permitted pursuant to Section 7.5 hereof.


7.11Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.


7.12Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.


7.13Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), and (c) customary restrictions on the assignment of leases, licenses
and other agreements, (d) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Loan Party, so long as (i) any such prohibition
contained in any such agreement applies solely with respect to the creation,
incurrence, assumption or sufferance by such Subsidiary of a Lien upon Excluded
Assets, and (ii) such agreement was not entered into solely in contemplation of
such Person becoming a Subsidiary or, in any such case, that is set forth in any
agreement evidencing any amendments, restatements, supplements, modifications,
extensions, renewals and replacements of the foregoing, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement applies only to such Subsidiary and does not otherwise expand in any
material respect the scope of any restriction or condition contained therein,
and (e) any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Sections 7.3(c), (m), (n) and
(p) or any agreement or option to Dispose any asset of the Borrower or any of
its Subsidiaries, the Disposition of which is permitted by any other provision
of this Agreement (in each case, provided that any such restriction

--------------------------------------------------------------------------------

relates only to the assets or property subject to such Lien or being Disposed).


7.14Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
other Group Member, (b) make loans or advances to, or other Investments in, any
other Group Member, or (c) transfer any of its assets to any other Group Member,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary,
(iii) customary restrictions on the assignment of leases, licenses and other
agreements, or (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement applies only to
such Subsidiary, was not entered into solely in contemplation of such Person
becoming a Subsidiary or in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement is not
as a whole materially less favorable, (vi) restrictions under any Subordinated
Debt Document, (vii) restrictions which are intended to implement or insure
compliance with any Requirement of Law or (viii) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (m), (n) and (p) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).


7.15Lines of Business. Enter into any business, either directly or through any
Subsidiary, which is substantially different from those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related, ancillary or incidental thereto.


7.16Designation of other Indebtednes. Designate any Indebtedness or indebtedness
other than the Obligations as “Designated Senior Indebtedness” or a similar
concept thereto, if applicable.


7.17Amendments to Organizational Agreements . Amend or permit any amendments to
any Loan Party’s organizational documents if such amendment would be adverse to
Administrative Agent or the Lenders in any material respect.


7.18Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.


7.19Subordinated Debt.
(a)Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Borrower’s ability to pay and perform each of its Obligations at the time and in
the manner set forth herein and in the other Loan Documents and is not otherwise
adverse to the Administrative Agent and the Lenders, and (ii) is in compliance
with the

--------------------------------------------------------------------------------

subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.
(b)Payments. Make any voluntary or optional payment, prepayment or repayment on,
redemption, exchange or acquisition for value of, or any sinking fund or similar
payment with respect to, any Permitted Subordinated Debt, except as permitted by
(i) Section 7.6 or (ii) the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.


SECTION 8EVENTS OF DEFAULT
8.1Events of Default. The occurrence of any of the following shall constitute an
Event of Default:
(a)the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or
(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or
(c)(i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a), Section 6.7(a),
Section 6.9 or Section 7 of this Agreement or (ii) an “Event of Default” under
and as defined in any Mortgage shall have occurred and be continuing; or
(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in clauses (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter; or
(e)any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) unless otherwise cured or waived, default in
the observance or performance of any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable or (y) to cause, with the giving of notice if required, any Group Member
to purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $5,000,000; or

--------------------------------------------------------------------------------

(f)(i) any Group Member shall commence any case, proceeding or other action
(a) under the Bankruptcy Code or any other existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, examination, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (b) seeking appointment of a receiver, trustee, examiner, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Group Member shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in
clause (i) above that (a) results in the entry of an order for relief or any
such adjudication or appointment or (b) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Group Member any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(g)There shall occur one or more ERISA Events which individually or in the
aggregate results in a Material Adverse Effect; or
(h)There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or to the extent not covered by insurance as to which the relevant insurance
company has acknowledged coverage) of $5,000,000 or more, or (ii) one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or
(i)(A) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
(B)     (1) any Person shall seek to serve process to attach, by trustee or
similar process, any funds of a Loan Party or of any other entity under the
control of a Loan Party (including a Subsidiary) in excess of $100,000 on
deposit with the Administrative Agent or any of its Affiliates, or (2) a notice
of lien, levy, or assessment shall be filed against any of a Loan Party’s assets
by a Governmental Authority, and any of the same under clauses (1) or (2) hereof
shall not, within ten days after the occurrence thereof, be discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, that no
Loans or other extensions of credit shall be made hereunder during any such ten
day cure period; or
(C)    (1) any material portion of a Loan Party’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (2) any court
order enjoins, restrains or prevents a Loan Party from conducting any part of
its business; or
(j)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or
(k)a Change of Control shall occur.


8.2Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any

--------------------------------------------------------------------------------

or all of the following actions:
(a)if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and
(b)if such event is any other Event of Default, any of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments and the L/C
Commitment to be terminated forthwith, whereupon the Revolving Commitments and
the L/C Commitments shall immediately terminate; (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and
(iii) exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall Cash Collateralize an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts so Cash Collateralized shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents in accordance with
Section 8.3. After all such Letters of Credit shall have expired or been fully
drawn upon and all amounts drawn thereunder have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties shall have been
paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.


8.3Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.14, 2.15 and 2.16) payable to the
Administrative Agent in its capacity as such (including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the Lenders and the Issuing Lender
and amounts payable under Sections 2.14, 2.15 and 2.16), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the

--------------------------------------------------------------------------------

Loans, L/C Disbursements which have not yet been converted into Revolving Loans,
Obligations arising under any Specified Swap Agreement and other Obligations,
ratably among the Lenders, the Qualified Counterparties and the Issuing Lender
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur. Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other obligations, if any, in the order set forth
above.
SECTION 9THE ADMINISTRATIVE AGENT
9.1Appointment and Authority
(a)Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.
(c)The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty, provider of Cash Management
Services hereby irrevocably (i) authorizes the Administrative Agent to enter
into all other Loan Documents, as applicable, including the Guarantee and
Collateral Agreement, and (ii) appoints and authorizes the Administrative Agent
to act as the agent of the Secured Parties for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. The Administrative Agent, as collateral agent
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.2 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Section 9 and Section 10 (including Section 9.7, as though
such co-agents, sub-agents and attorneys-in-fact were the collateral agent under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the

--------------------------------------------------------------------------------

foregoing, the Administrative Agent is further authorized on behalf of all the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.


9.2Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.


9.3Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(a)be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;
(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1), or (ii) in the absence of its own
gross negligence or willful misconduct.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.4Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement,

--------------------------------------------------------------------------------

instrument, document or other writing (including any electronic message,
internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for any of the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.


9.5Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


9.6Non-Reliance on Administrative Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys in fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Group Member or any
affiliate of a Group Member, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not

--------------------------------------------------------------------------------

taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.


9.7Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower or
any other Loan Party and without limiting the obligation of the Borrower or any
other Loan Party to do so, according to its Aggregate Exposure Percentage in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s gross negligence or willful
misconduct. For the avoidance of doubt, to the extent determined by
Administrative Agent, in its sole discretion, to be required by any applicable
law, Administrative Agent may withhold from any interest, fees or other payment
to any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason,
such Lender shall indemnify the Administrative Agent fully, within ten days
after demand therefor, for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred, but only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such amounts and
without limiting the obligation of the Loan Parties to do so. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 9.7. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.


9.8Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders”

--------------------------------------------------------------------------------

shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each such Person serving as the Administrative Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.9Successor Administrative Agent. The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (unless an Event of Default has occurred and is
continuing)(not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the State of California, or an Affiliate
of any such bank with an office in the State of California. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the retiring Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and such collateral
security is assigned to such successor Administrative Agent) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of Section 9 and Section 10.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.


9.10Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)to release any Lien on any Collateral or other property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.1, if approved, authorized or ratified in writing
by the Required Lenders;
(b)to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.3(g) or (m); and

--------------------------------------------------------------------------------

(c)to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
9.11Proofs of Claim. In case of the pendency of any Insolvency Proceeding or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.9 and 10.5) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
SECTION 10
MISCELLANEOUS
10.1Amendments and Waivers.
(a)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal

--------------------------------------------------------------------------------

amount or extend the final scheduled date of maturity of any Loan, reduce the
stated rate of any interest or fee payable hereunder (except that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) (i) amend, modify
or waive the pro rata requirements of Section 2.13 in a manner that adversely
affects Revolving Lenders without the written consent of each Revolving Lender
or (ii) amend, modify or waive the pro rata requirements of Section 2.13 in a
manner that adversely affects the L/C Lenders without the written consent of
each L/C Lender; (E) reduce the percentage specified in the definition of
Required Lenders without the written consent of all Required Lenders; (F) amend,
modify or waive any provision of Section 9 without the written consent of the
Administrative Agent; (G) amend, modify or waive any provision of Section 2.3 or
2.4 without the written consent of the Swingline Lender; (H) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender; or (I) (i) amend or modify the application of payments set forth in
Section 8.3 in a manner that adversely affects Revolving Lenders without the
written consent of all Revolving Lenders or (ii) amend or modify the application
of payments set forth in Section 8.3 in a manner that adversely affects the L/C
Lenders without the written consent of the L/C Lenders. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.
(b)Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower requests that this Agreement or any of the other
Loan Documents be amended or otherwise modified in a manner which would require
the consent of all of the Lenders and such amendment or other modification is
agreed to by the Borrower, the Required Lenders and the Administrative Agent,
then, with the consent of the Borrower, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document may be amended
without the consent of the Lender or Lenders who are unwilling to agree to such
amendment or other modification (each, a “Minority Lender”), to provide for:
i.the termination of the Commitment of each such Minority Lender;
ii.the assumption of the Loans and Commitment of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.21; and
iii.the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.
(c)Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative

--------------------------------------------------------------------------------

Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.


10.2Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:


Borrower:    Demand Media, Inc.
1333 2nd Street, Suites 100 and 210
Santa Monica, CA 90401
Attention: Mel Tang
Facsimile No.: (310) 394-6499
Telephone No.: (310) 394-6400
E-Mail: mel@demandmedia.com
Website: demandmedia.com


Administrative Agent:    Silicon Valley Bank
15260 Ventura Blvd., Suite 980
Sherman Oaks, CA 91403
Attention: Vicky Regan
Facsimile No.: (818) 783-7984
E-Mail: vregan@svb.com
with copies to:
Silicon Valley Bank
Global Loan Services
3003 Tasman Drive
Santa Clara, CA 95054
Attention: Margaret Fujii
Facsimile No.: (408) 496-2429
E-Mail: mfujii@svb.com


Sidley Austin LLP
1001 Page Mill Road, Bldg. 1
Palo Alto, CA 94304
Attention: Pamela J. Martinson
Phone: (650) 565-7044
Facsimile: (650) 565-7100

--------------------------------------------------------------------------------

E-Mail: pmartinson@sidley.com


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
10.3No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


10.4Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable and documented out of pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date, as applicable) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its documented out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the documented fees and disbursements of counsel (including
the allocated fees and expenses of in house counsel) to each Lender and of
counsel to the Administrative Agent, and (c)  to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers,

--------------------------------------------------------------------------------

directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless or whether any such matter is initiated by a third party, the
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable and
documented fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (c), collectively, the “Indemnified
Liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
Borrower at the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.


10.6Successors and Assigns; Participations and Assignment.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).
(b) Subject to the conditions set forth below in Section 10.6(b)(ii), any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:
(A)the Administrative Agent (such consent not to be unreasonably withheld or
delayed);
(B)with respect to any proposed assignment of all or a portion of the Swingline
Commitment, the Swingline Lender (such consent not to be unreasonably withheld
or delayed); and
(C)with respect to any proposed assignment of all or a portion of the L/C
Commitment, the Issuing Lender (such consent not to be unreasonably withheld or
delayed);
provided that no such consents shall be required if such assignment is to a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
i.Assignments shall be subject to the following additional conditions:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

--------------------------------------------------------------------------------

provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen days after having received notice thereof;
(B)except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (provided that (x) simultaneous assignments to or by two or more
Approved Funds will be treated as a single assignment for purposes of
determining whether such minimum amount has been met, and (y) simultaneous
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met), unless each of the Borrower and the Administrative Agent otherwise
consent;


provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
(C)no such assignment shall be made to (1) a Defaulting Lender or any of its
Subsidiaries, (2) the Borrower or any of its Subsidiaries or Affiliates, (3) a
natural person, or (4) any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (D);
(D)the parties to each assignment of all or a portion of any Revolving
Commitment shall (1) electronically execute and deliver to the Administrative
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent or (2) manually execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fees
in the case of any assignment), payable by the assigning or assignee Lender as
they shall mutually agree; and
(E)the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is (or will be) engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
iii.In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
Defaulting Lender’s Revolving Percentage of Loans previously requested by the
Borrower but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (B) acquire (and fund as appropriate) its full Revolving Percentage of all
Loans, its L/C Percentage of participations

--------------------------------------------------------------------------------

in Letters of Credit, and its Revolving Percentage of all participations in
Swingline Loans. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
iv.Subject to acceptance and recording thereof pursuant to Section 10.6(b)(vi)
below, from and after the effective date specified in each Assignment and
Assumption the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16 and 10.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(c).
v.The Administrative Agent, acting for this purpose as an agent of the Borrower
(and such agency being solely for tax purposes), shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Revolving Lenders, and the
Revolving Commitments of, and principal amount of the Revolving Loans owing to,
each Revolving Lender pursuant to the terms hereof from time to time, and the
names and addresses of the L/C Lenders, and the L/C Commitments of, and
principal amounts owing to, each L/C Lender pursuant to the terms hereof from
time to time (the “Revolving Loan Register”). The entries in the Revolving Loan
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Revolving Loan Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Revolving Loan Register information regarding the designation, and
revocation of designation, of any Revolving Lender as a Defaulting Lender. The
Revolving Loan Register shall be available for inspection by the Borrower, the
Issuing Lender, the Administrative Agent and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
vi.Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
administrative questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 10.6(b) and any written consent to such assignment required by
Section 10.6(b) (in each case to the extent required), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Revolving Loan Register. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Revolving Loan
Register as provided in this paragraph. This Section 10.6(b)(vi) shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Lender, a natural person, the Borrower or any of its
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance

--------------------------------------------------------------------------------

of such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. In no case shall a Participant have
the right to enforce any of the terms of any Loan Document. Subject to
Section 10.6(c)(ii), the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that each Participant shall be subject to the terms
and provisions of Section 2.15(g) as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender; provided that such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
ii.A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.15 unless such Participant complies with
Sections 2.15(d), (e), (f) and (h), as applicable.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.
(e)The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6(d) above.
(f)Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and

--------------------------------------------------------------------------------

Loans within the meaning of the Securities Act or the Exchange Act, or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments and Loans or any
interests therein shall at all times remain within its exclusive control).


10.7Adjustments; Set-off.
(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
(b)Upon (i) the occurrence and during the continuance of any Event of Default,
each Lender hereby is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, to set off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 10.7 are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.


10.8Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per

--------------------------------------------------------------------------------

annum equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


10.9Interest Rate Limitation. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.


10.11Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.12Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.


10.13GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.14Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
(a)submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a

--------------------------------------------------------------------------------

judgment or other court order in favor of Administrative Agent or such Lender.
The Borrower expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and the Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non‑conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. The
Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to the Borrower at the addresses set forth in Section 10.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of the Borrower’s actual receipt thereof or three (3) days after deposit
in the U.S. mails, proper postage prepaid;
(b)WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;
(c)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.15Acknowledgements. The Borrower hereby acknowledges that:


(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b)none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.


10.16Releases of Guarantees and Liens.
(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.
(b)At such time as the Loans and the other Obligations under the Loan Documents
(other than inchoate indemnity obligations and obligations under or in respect
of Specified Swap Agreements, to the extent no default or termination event
shall have occurred thereunder) shall have been paid in full, the Commitments
have been terminated and no Letters of Credit shall be outstanding, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.



--------------------------------------------------------------------------------

10.17Confidentiality. The Administrative Agent and each Lender agree to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender, or, subject to an agreement to comply with the
provisions of this Section, any affiliate thereof, (b) subject to an agreement
to comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Specified Swap
Agreement (or any professional advisor to such counterparty), (c) on a
confidential basis to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if required to do so in connection with
any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document. Notwithstanding anything
herein to the contrary, any party to this Agreement (and any employee,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, any such information
relating to the tax treatment or tax structure is required to be kept
confidential to the extent necessary to comply with any applicable federal or
state securities laws.


10.18Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.


10.19Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:

DEMAND MEDIA, INC.
as the Borrower



By:    /s/ Richard Rosenblatt        

Name: Richard Rosenblatt        

Title: Chief Executive Officer        

Signature Page 1 to Credit Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK
as the Administrative Agent



By:     /s/ Victoria Regan    

Name: Victoria Regan        

Title: Relationship Manager        

Signature Page 2 to Credit Agreement

--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK
as Issuing Lender, Swingline Lender and as a Lender



By:     /s/ Victoria Regan        

Name: Victoria Regan        

Title: Relationship Manager        





Signature Page 3 to Credit Agreement

--------------------------------------------------------------------------------

U.S. BANK, N.A.
as a Lender



By:    /s/ Michael D. Stanley    

Name: Michael D. Stanley    

Title: Vice-President        





Signature Page 4 to Credit Agreement

--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC
as a Lender



By:    /s/ Irja R. Otsa        

Name: Iria R. Otsa        

Title: Associate Director, Banking Products        
     Services, US        





Signature Page 5 to Credit Agreement

--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.
as a Lender



By:    /s/ Michael Mont        

Name: Michael Mont        

Title: Vice President        







Signature Page 6 to Credit Agreement

--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC
as a Lender



By:    /s/ Mark Walton        

Name: Mark Walton        

Title: Authorized Signator        



Signature Page 7 to Credit Agreement

--------------------------------------------------------------------------------

EXHIBITS TO CREDIT AGREEMENT
EXHIBIT A
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
(Please see attached form)





Exhibit A-8

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
DEMAND MEDIA, INC.
Date: ___________ ____, 20____
This Compliance Certificate is delivered pursuant to Section 6.2(b)(ii) of that
certain Credit Agreement, dated as of August 4, 2011, among Demand Media, Inc.,
a Delaware corporation (the “Borrower”), the Lenders party thereto, and Silicon
Valley Bank, as Administrative Agent (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
1.I am the duly elected, qualified and acting [Insert title of applicable
Responsible Officer] of the Borrower.
2.I have reviewed and am familiar with the contents of this Compliance
Certificate.
3.I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Such review did not disclose, and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.
4.Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.
5.[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]
6.[To the extent not previously disclosed to the Administrative Agent, a list of
any registered Intellectual Property issued to or acquired by any Loan Party
since [the Closing Date][the date of the most recent report delivered] is
attached hereto.]
[Remainder of page intentionally left blank; signature page follows]

Exhibit B-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.
DEMAND MEDIA, INC.
By:        
Name:    
Title:    

Exhibit B-2

--------------------------------------------------------------------------------

Attachment 1
to Compliance Certificate
[Attach Financial Statements]

Exhibit B-3

--------------------------------------------------------------------------------

 
Attachment 2
to Compliance Certificate
The information described herein is as of [____________], [____] (the “Statement
Date”), and pertains to the Subject Period defined below, as applicable.
Section 7.1(a) — Consolidated Fixed Charge Coverage Ratio
 
 
 
 
11.1


Consolidated EBITDA for the Subject Period:
 
 
 
 
 
 
(“Subject Period” means the four fiscal quarter period ending on the Statement
Date)
 
 
 
 
 
 
(a)
Consolidated Net Income:
$
—


 
 
 
 
 
(b)
Consolidated Interest Expense:
$
—


 
 
 
 
 
(c)
Provision for income taxes:
$
—


 
 
 
 
 
(d)
Depreciation expenses:
$
—


 
 
 
 
 
(e)
Amortization expenses:
$
—


 
 
 
 
 
(f)
Expenses incurred in connection with the closing and initial funding of the
Loans:
$
—


 
(g)
Non-cash deferred compensation expenses:


$
—


 
(h)
Expenses associated with the early extinguishment of Indebtedness:
$
—


 
(i)
Any non-cash losses from sales of Property, other than from sales in the
ordinary course of business:


$
—


 
(j)
Any non-cash impairment loss of goodwill or other intangibles required to be
taken pursuant to GAAP:
$
—


 
(k)
Any non-cash expense recorded with respect to stock-options or other
equity-based compensation:


$
—


 
(l)
Application fees and costs related to top-level domain name investments
permitted hereunder:


$
—


 
(m)
One time, non-recurring charges, costs and expenses incurred in connection with
a Permitted Acquisition, a Permitted Media Content/Domain Name Acquisition
and/or a Pre-Closing Acquisition (whether or not consummated):


$
—




Exhibit B-4

--------------------------------------------------------------------------------

 
(n)
Expenses related to one time, non-recurring cost savings, including those
related to head count reduction and transition expenses in connection with a
Permitted Acquisition, a Permitted Media Content/Domain Name Acquisition
(whether or not consummated) and/or a Pre-Closing Acquisition:
$
—


 
(o)
Any losses during such period related to foreign currency exchanges, conversions
and/or contracts:
$
—


 
(p)
Any non-recurring or other unusual item of loss or expense:
$
—


 
(q)
Sum of Lines I.A.13 through I.A.16:
$
—


 
(r)
The lesser of Line I.A.17 and $7,500,000:
$
—


 
(s)
Any extraordinary loss in accordance with GAAP:
$
—


 
(t)
Any other non-cash charges or expenses for such period that do not represent a
cash item for the Subject Period or any future period:
$
—


 
 
 
 
 
(u)
Any gains related to foreign currency contracts:
$
—


 
 
 
 
 
(v)
Consolidated EBITDA (the sum of Lines I.A.1 through I.A.12 plus the sum of Lines
I.A.18 through I.A.20) minus I.A.21):
$
—


 
 
 
 
11.2


Consolidated Capital Expenditures for the Subject Period:
$
—


 
 
 
 
 
1.
Capital expenditures, as determined in accordance with GAAP
$
—


 
 
 
 
 
2.
Expenditures made with proceeds of any Involuntary Disposition to the extent
such expenditures are used to purchase property that is the same as or similar
to the property subject to such Involuntary Disposition
$
—


 
 
 
 
 
3.
Permitted Acquisitions
$
—


 
 
 
 
 
4
Permitted Media Content Domain Name Acuisitions
$
—


 
 
 
 
 
5.
Pre-Closing Acquisitions
$
—


 
6.
Consolidated Capital Expenditures (Line I.B.1 minus the sum of Lines I.B.2
through I.B.5)
$
—


 
 
 
 
11.3


Consolidated Interest Expense for the Subject Period:
$
—


11.4


Consolidated interest income for the Subject Period:
$
—


11.5


Taxes paid in cash for the Subject Period:
$
—


11.6


Dividends paid in cash for the Subject Period:
$
—


 
 
 
 
11.7


Consolidated Fixed Charge Coverage Ratio for the Subject Period (ratio of Lines
(I.A.22 minus I.B.6) to (I.C minus I.D plus I.E plus I.F) (without duplication):
________ to 1
 
 
 
 
 
Minimum required:
1.75 to 1
 
 
 
 
 
Covenant compliance:      Yes £        No £
 
 
 
 


Exhibit B-5

--------------------------------------------------------------------------------

Section 7.1(b) — Consolidated Net Senior Leverage Ratio
 
 
 
 
 
12


Consolidated Funded Indebtedness as of the Statement Date:
 
$
—


 
 
 
 
12


Permitted Subordinated Indebtedness
 
$
—


12


 
 
 
 
12
Unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries in
excess of $10,000,000 as of the Statement Date:
 
$
—


 
 
 
 
12
The lesser of Line II.C and $60,000,000:
 
$
—


 
 
 
 
 
12
Consolidated Leverage Ratio (ratio of Lines (II.A minus II.B minus II.D) to
I.A.22):
 
________ to 1
 
 
 
 
 
Maximum permitted:




 
Fiscal Year Ending
Consolidated Leverage Ratio
 
 
 
December 31, 2011 and
December 31, 2012
3.00:1.00
 
 
 
December 31, 2013
2.50:1.00
 






 
December 31, 2014 and
each fiscal year thereafter
2.00:1.00
 
 
Section 7.2(g) — Consolidated Total Leverage Ratio
 
 
 
 
 
 
Consolidated Funded Indebtedness as of the Statement Date:
$
—


 
 
 
 
 
Unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries in
excess of $10,000,000 as of the Statement Date:


$
—


 
The lesser of Line III.B and $60,000,000


—


 
Consolidated Total Leverage Ratio (ratio of Line (III.A minus III.C) to I.A.22):
_______ to 1
 
 
 
 
 
Maximum permitted:
4.00 to 1
 
 
 
 
 
Covenant compliance:      Yes £        No £






Exhibit B-6

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SECRETARY’S CERTIFICATE
[NAME OF APPLICABLE LOAN PARTY]
This Certificate is delivered pursuant to Section 5.1(c) of that certain Credit
Agreement, dated as of August 4, 2011, among Demand Media, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto, and Silicon Valley
Bank, as Administrative Agent (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The undersigned Secretary of [the Borrower][insert the name of the
certifying Loan Party, a [_______] corporation, the “Certifying Loan Party”)]
hereby certifies as follows in his capacity as Secretary of [the Borrower][ the
certifying Loan Party],:
1.    Each of the representations and warranties made by [the Borrower][the
Certifying Loan Party] in or pursuant to any Loan Document (i) that is qualified
by materiality, is true and correct, and (ii) that is not qualified by
materiality, is true and correct in all material respects, in each case, on and
as of the date hereof with the same effect as if made on the date hereof, except
to the extent such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
2.    I am the duly elected and qualified Secretary of [the Borrower][the
Certifying Loan Party].
3.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof.
4.    The conditions precedent set forth in Section 5.1, of the Credit Agreement
were satisfied as of the Closing Date.
5.    [The Borrower][The Certifying Loan Party] is a [corporation][limited
liability company][partnership] duly [incorporated][formed], validly existing
and in good standing under the laws of the jurisdiction of its organization.
6.    Attached hereto as Annex 1 is a true and complete copy of the resolutions
duly adopted by the [Board of Directors][members][managers][general partner] of
[the Borrower][the Certifying Loan Party] authorizing the execution, delivery
and performance of the Loan Documents to which [the Borrower][the Certifying
Loan Party] is a party and all other agreements, documents and instruments to be
executed, delivered and performed in connection therewith. Such resolutions have
not in any way been amended, modified, revoked or rescinded, and have been in
full force and effect since their adoption up to and including the date hereof
and are now in full force and effect.
7.    Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement][Partnership Agreement] of [the Borrower][the
Certifying Loan Party] as in effect on the date hereof.
8.    Attached hereto as Annex 3 is a true and complete copy of the Certificate
of [Incorporation][Formation] of [the Borrower][the Certifying Loan Party] as in
effect on the date

Exhibit C-1

--------------------------------------------------------------------------------




hereof, along with a long-form good-standing certificate for [the Borrower][the
Certifying Loan Party] from the jurisdiction of its organization.
9.    The following persons are now duly elected and qualified officers of [the
Borrower][the Certifying Loan Party] holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers, acting alone, is duly authorized to execute and deliver on behalf
of [the Borrower][the Certifying Loan Party] each of the Loan Documents to which
it is a party and any certificate or other document to be delivered by [the
Borrower][the Certifying Loan Party] pursuant to the Loan Documents to which it
is a party:
Name
Office
Signature
 
 
 
[_____________]
[_____________]
 
[_____________]
[_____________]
 
[_____________]
[_____________]
 
[_____________]
[_____________]
 
 
 
 

[Signature page follows]

Exhibit C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.

Name:    
Title:    
I, [____________], in my capacity as the [____________] of [the Borrower][the
Certifying Loan Party], do hereby certify in the name and on behalf of [the
Borrower][the Certifying Loan Party] that [____________] is the duly elected and
qualified [Secretary] of [the Borrower][the Certifying Loan Party] and that the
signature appearing above is [her][his] genuine signature.
Date: [___________]        
Name:    
Title:



Exhibit C-3

--------------------------------------------------------------------------------

ANNEX 1
RESOLUTIONS



Annex 1 to Exhibit C

--------------------------------------------------------------------------------

ANNEX 2
[BY-LAWS][OPERATING AGREEMENT][PARTNERSHIP AGREEMENT]



Annex 2 to Exhibit C

--------------------------------------------------------------------------------

ANNEX 3
[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION]
AND
GOOD-STANDING CERTIFICATE





Annex 3 to Exhibit C

--------------------------------------------------------------------------------




EXHIBIT D
RESERVED.





Exhibit D-1

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
DEMAND MEDIA, INC.
This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.
1.    Assignor:    ______________________________
______________________________
2.    Assignee:    ______________________________
[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]
3.    Borrower:    DEMAND MEDIA, INC., a Delaware corporation
4.    Administrative Agent:    SILICON VALLEY BANK
5.    Credit Agreement:    Credit Agreement, dated as of August 4, 2011, among
DEMAND MEDIA, INC., a Delaware corporation, as the Borrower, the Lenders party
thereto, and SILICON VALLEY BANK, as Administrative Agent
6.    Assigned Interest[s]:

Exhibit E-1

--------------------------------------------------------------------------------




Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment / Loans Assigned
Percentage Assigned of Commitment / Loans
CUSIP Number
 
 
 
$
—


$
—


 
—
%
 
 
 
$
—


$
—


 
—
%
 
 
 
$
—


$
—


 
—
%
 
 
 
 
 
 
 



[7.    Trade Date:    ______________]
Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
[Signature pages follow]

Exhibit E-2

--------------------------------------------------------------------------------




The terms set forth in this Assignment Agreement are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Name:
Title:

Exhibit E-3

--------------------------------------------------------------------------------




Consented to and Accepted:
SILICON VALLEY BANK,
as Administrative Agent
By_________________________________
Name:
Title:
By_________________________________
Name:
Title:
[Consented to:]
[DEMAND MEDIA, INC., as Borrower]
By________________________________
Name:
Title:
[NAME OF RELEVANT PARTY]
By________________________________
Name:
Title:



Exhibit E-4

--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(ii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.
3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the

Annex - 1 to Exhibit E

--------------------------------------------------------------------------------




benefit of, the parties hereto and their respective successors and assigns. This
Assignment Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.



Annex - 2 to Exhibit E

--------------------------------------------------------------------------------

EXHIBIT F
FORM OF TAX CERTIFICATE
DEMAND MEDIA, INC.
Reference is made to the Credit Agreement, dated as of August 4, 2011, among
Demand Media, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, and Silicon Valley Bank, as Administrative Agent (as amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. ______________________ (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.15(d) of the Credit Agreement.
The Non-U.S. Lender hereby represents and warrants that:
1.    The Non-U.S. Lender is the sole record and beneficial owner of the Loans
in respect of which it is providing this certificate.
2.    The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:
(a)    the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
(b)    the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.
3.    The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.
4.    The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF NON-U.S. LENDER]
By:______________________________
Name:
Title:
Date: [____________]



Exhibit F-1

--------------------------------------------------------------------------------

EXHIBIT G
RESERVED.



Exhibit G-1

--------------------------------------------------------------------------------

EXHIBIT H-1
FORM OF REVOLVING LOAN NOTE
DEMAND MEDIA, INC.
THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.
$[__________]    New York, New York
[insert date]
FOR VALUE RECEIVED, the undersigned, Demand Media, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to [insert name of
applicable Lender] (the “Lender”) or its registered assigns at the Revolving
Loan Funding Office specified in the Credit Agreement (as hereinafter defined)
in Dollars and in immediately available funds, on the Revolving Termination Date
the principal amount of (a) [insert amount of applicable Lender’s Revolving
Commitment] ($[_______]), or, if less, (b) the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to
Section 2.1 of the Credit Agreement referred to below. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement.
The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of each Revolving Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed. The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of the
Borrower in respect of any Revolving Loan.
This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of August 4, 2011, among the Borrower, the Lenders party
thereto, and Silicon Valley Bank, as Administrative Agent (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.
Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety,

Exhibit H-1-1

--------------------------------------------------------------------------------

guarantor, indorser or otherwise, hereby waive presentment, demand, protest and
all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
DEMAND MEDIA, INC.
By:______________________________
Name:
Title:



Exhibit H-1-2

--------------------------------------------------------------------------------

Schedule A
to Revolving Loan Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule A to Exhibit H-1

--------------------------------------------------------------------------------




Schedule B
to Revolving Loan Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS
OF EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule B to Exhibit H-1

--------------------------------------------------------------------------------

EXHIBIT H-2
FORM OF SWINGLINE LOAN NOTE
DEMAND MEDIA, INC.
THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.
$[_________]    New York, New York
    [insert date]
FOR VALUE RECEIVED, the undersigned, Demand Media, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to SILICON VALLEY BANK
(the “Lender”) or its registered assigns at the Revolving Loan Funding Office
specified in the Credit Agreement (as hereinafter defined) in Dollars and in
immediately available funds, on the Revolving Termination Date, the principal
amount of (a) [insert amount of Swingline Commitment] ($[_______]), or, if less,
(b) the aggregate unpaid principal amount of all Swingline Loans made by the
Lender to the Borrower pursuant to Section 2.3 of the Credit Agreement referred
to below. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.
The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of any
Swingline Loan.
This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of August 4, 2011, among the Borrower, the Lenders party thereto, and
Silicon Valley Bank, as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any

Exhibit H-2-1

--------------------------------------------------------------------------------

kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
DEMAND MEDIA, INC.

By:            

Name:         

Title:         



Exhibit H-2-2

--------------------------------------------------------------------------------




Schedule A
to Swingline Loan Note
LOANS AND REPAYMENTS
Date
Amount of Loans
Amount of Principal of ABR Loans Repaid
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule A to Exhibit H-2

--------------------------------------------------------------------------------

EXHIBIT J
See attached.



Exhibit J-1

--------------------------------------------------------------------------------

EXHIBIT K
FORM OF NOTICE OF BORROWING
DEMAND MEDIA, INC.
Date: ______________
TO:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: Corporate Services Department
RE:    Credit Agreement, dated as of August 4, 2011 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among Demand Media, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and Silicon Valley Bank, as Administrative Agent for such Lenders
(in such capacity; the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to such terms
in the Credit Agreement.
Ladies and Gentlemen:
The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.2][2.4(a)] of the Credit Agreement, of the
borrowing of a [Revolving Loan][Swingline Loan].
1.    The requested Borrowing Date, which shall be a Business Day, is
_______________.
2.    The aggregate amount of the requested Loan is $_____________.
3.    The requested Loan shall consist of $___________ of ABR Loans and $______
of Eurodollar Loans.
4.    The duration of the Interest Period for the Eurodollar Loans included in
the requested Loan shall be __________ [one][two][three][six] months.
[Upon the completion of the Interest Period selected under this paragraph 4, the
Eurodollar Loans referenced herein shall automatically continue for successive
one month Interest Periods.]
5.    [Insert instructions for remittance of the proceeds of the applicable
Loans to be borrowed]
6.    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Loan before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    each of the representations and warranties made by each Loan Party in or
pursuant to any Loan Document (i) that is qualified by materiality, is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of the date hereof as if made on
and as of the date hereof, except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such earlier date; and
(b)    no Default or Event of Default will occur after giving effect to the
extensions of credit requested to be made on the date hereof; and

Exhibit K-1

--------------------------------------------------------------------------------

(c)    after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.1 of the Credit
Agreement will be complied with.
[Signature page follows]

Exhibit K-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.
DEMAND MEDIA, INC.


By:            

Name:         

Title:         
For internal Bank use only
Eurodollar Pricing Date
Eurodollar Rate
Eurodollar Variance
Maturity Date
 
 
____%
 




Exhibit K-3

--------------------------------------------------------------------------------

EXHIBIT L
FORM OF NOTICE OF CONVERSION/CONTINUATION
DEMAND MEDIA, INC.
Date:                 
TO:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention:
RE:    Credit Agreement, dated as of August 4, 2011 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among Demand Media, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and Silicon Valley Bank, as Administrative Agent for such Lenders
(in such capacity; the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to such terms
in the Credit Agreement.
Ladies and Gentlemen:
The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice pursuant to Section 2.8(a) and 2.8(b) of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:
1.    The date of the [conversion] [continuation] _________________.
2.    The aggregate amount of the proposed Loans to be [converted] [continued]
is $
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [ABR]
Loans.
4.    The duration of the Interest Period for the Eurodollar Loans included in
the [conversion] [continuation] shall be [one][two][three][six] months.
[Upon the completion of the Interest Period selected under this paragraph 4, the
Eurodollar Loans referenced herein shall automatically continue for successive
one month Interest Periods.]
5.    The undersigned, on behalf of the Borrower, hereby certifies that no Event
of Default shall have occurred as of or on the [conversion][continuation] date
or after giving effect to the [conversion] [continuation] requested to be made
on such date.
[Signature page follows]

Exhibit L-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.
DEMAND MEDIA, INC.


By:            

Name:         

Title:         
For internal Bank use only
Eurodollar Pricing Date
Eurodollar Rate
Eurodollar Variance
Maturity Date
 
 
—%
 






Exhibit L-2